Exhibit 10.1
Execution Version
 
Sensient Technologies Corporation
$25,000,000 3.77% Senior Notes, Series A, due November 28, 2016
$25,000,000 4.14% Senior Notes, Series B, due November 28, 2017
$25,000,000 4.47% Senior Notes, Series C, due November 28, 2018
 
Note Purchase Agreement
 
Dated as of March 22, 2011
 

 



--------------------------------------------------------------------------------



 



Table of Contents
(Not a part of the Agreement)

              Section   Heading   Page  
Section 1.
  Authorization of Notes     1  
 
           
Section 2.
  Sale and Purchase of Notes     1  
 
           
Section 2.1.
  Purchase and Sale of Notes     1  
Section 2.2.
  Subsidiary Guaranties     2  
 
           
Section 3.
  Closing     2  
 
           
Section 4.
  Conditions to Closing     2  
 
           
Section 4.1.
  Representations and Warranties     2  
Section 4.2.
  Performance; No Default     3  
Section 4.3.
  Compliance Certificates     3  
Section 4.4.
  Opinions of Counsel     3  
Section 4.5.
  Purchase Permitted by Applicable Law, Etc.     3  
Section 4.6.
  Sale of Other Notes     4  
Section 4.7.
  Payment of Special Counsel Fees     4  
Section 4.8.
  Private Placement Number     4  
Section 4.9.
  Changes in Corporate Structure     4  
Section 4.10.
  Funding Instructions     4  
Section 4.11.
  Proceedings and Documents     4  
 
           
Section 5.
  Representations and Warranties of the Company     4  
 
           
Section 5.1.
  Organization; Power and Authority     4  
Section 5.2.
  Authorization, Etc.     5  
Section 5.3.
  Disclosure     5  
Section 5.4.
  Organization of Subsidiaries; Affiliates     5  
Section 5.5.
  Financial Statements; Material Liabilities     6  
Section 5.6.
  Compliance with Laws, Other Instruments, Etc.     6  
Section 5.7.
  Governmental Authorizations, Etc.     6  
Section 5.8.
  Litigation; Observance of Agreements, Statutes and Orders     6  
Section 5.9.
  Taxes     7  
Section 5.10.
  Title to Property; Leases     7  
Section 5.11.
  Licenses, Permits, Etc.     7  
Section 5.12.
  Compliance with ERISA     8  
Section 5.13.
  Private Offering by the Company     8  
Section 5.14.
  Use of Proceeds; Margin Regulations     9  
Section 5.15.
  Existing Debt; Future Liens     9  
Section 5.16.
  Foreign Assets Control Regulations, Etc.     10  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.17.
  Status under Certain Statutes     10  
Section 5.18.
  Environmental Matters     10  
 
           
Section 6.
  Representations of the Purchasers     11  
 
           
Section 6.1.
  Purchase for Investment     11  
Section 6.2.
  Source of Funds     11  
 
           
Section 7.
  Information as to the Company     13  
 
           
Section 7.1.
  Financial and Business Information     13  
Section 7.2.
  Officer’s Certificate     16  
Section 7.3.
  Visitation     16  
 
           
Section 8.
  Prepayment of the Notes     17  
 
           
Section 8.1.
  Maturity     17  
Section 8.2.
  Optional Prepayments     17  
Section 8.3.
  Change in Control     17  
Section 8.4.
  Allocation of Partial Prepayments     20  
Section 8.5.
  Maturity; Surrender, Etc.     20  
Section 8.6.
  Purchase of Notes     20  
Section 8.7.
  Make-Whole Amount     20  
 
           
Section 9.
  Affirmative Covenants     22  
 
           
Section 9.1.
  Compliance with Laws     22  
Section 9.2.
  Insurance     22  
Section 9.3.
  Maintenance of Properties     22  
Section 9.4.
  Payment of Taxes and Claims     23  
Section 9.5.
  Legal Existence, Etc.     23  
Section 9.6.
  Books and Records     23  
Section 9.7.
  Guaranty by Subsidiaries     23  
 
           
Section 10.
  Negative Covenants     25  
 
           
Section 10.1.
  Consolidated Adjusted Net Worth     25  
Section 10.2.
  Limitations on Debt     25  
Section 10.3.
  Fixed Charges Coverage Ratio     25  
Section 10.4.
  Negative Pledge     25  
Section 10.5.
  Mergers, Consolidations, Etc.     27  
Section 10.6.
  Sale of Assets     28  
Section 10.7.
  Transactions with Affiliates     29  
Section 10.8.
  Line of Business     30  
Section 10.9.
  Terrorism Sanctions Regulations     30  
 
           
Section 11.
  Events of Default     30  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 12.
  Remedies on Default, Etc.     32  
 
           
Section 12.1.
  Acceleration     32  
Section 12.2.
  Other Remedies     33  
Section 12.3.
  Rescission     33  
Section 12.4.
  No Waivers or Election of Remedies, Expenses, Etc.     33  
 
           
Section 13.
  Registration; Exchange; Substitution of Notes     34  
 
           
Section 13.1.
  Registration of Notes     34  
Section 13.2.
  Transfer and Exchange of Notes     34  
Section 13.3.
  Replacement of Notes     35  
 
           
Section 14.
  Payments on Notes     35  
 
           
Section 14.1.
  Place of Payment     35  
Section 14.2.
  Home Office Payment     35  
 
           
Section 15.
  Expenses, Etc.     36  
 
           
Section 15.1.
  Transaction Expenses     36  
Section 15.2.
  Survival     36  
 
           
Section 16.
  Survival of Representations and Warranties; Entire Agreement     36  
 
           
Section 17.
  Amendment and Waiver     37  
 
           
Section 17.1.
  Requirements     37  
Section 17.2.
  Solicitation of Holders of Notes     37  
Section 17.3.
  Binding Effect, Etc.     38  
Section 17.4.
  Notes Held by Company, Etc.     38  
 
           
Section 18.
  Notices     38  
 
           
Section 19.
  Reproduction of Documents     38  
 
           
Section 20.
  Confidential Information     39  
 
           
Section 21.
  Substitution of Purchaser     40  
 
           
Section 22.
  Miscellaneous     40  
 
           
Section 22.1.
  Successors and Assigns     40  
Section 22.2.
  Payments Due on Non-Business Days     40  
Section 22.3.
  Accounting Terms     40  
Section 22.4.
  Severability     41  

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 22.5.
  Construction, Etc.     41  
Section 22.6.
  Counterparts     41  
Section 22.7.
  Governing Law     41  
Section 22.8.
  Jurisdiction and Process; Waiver of Jury Trial     41  
 
           
Signature
        43  

         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Debt
 
       
Schedule 6
  —   Existing Investments
 
       
Annex A
  —   Existing Debt as of Date of Closing
 
       
Exhibit 1(a)
  —   Form of 3.77% Senior Notes, Series A, due November 28, 2016
 
       
Exhibit 1(b)
  —   Form of 4.14% Senior Notes, Series B, due November 28, 2017
 
       
Exhibit 1(c)
  —   Form of 4.47% Senior Notes, Series C, due November 28, 2018
 
       
Exhibit 2.2
  —   Form of Subsidiary Guaranty
 
       
Exhibit 4.4(a)(i)
  —   Form of Opinion of Special Counsel for the Company
 
       
Exhibit 4.4(a)(ii)
  —   Form of Opinion of General Counsel for the Company
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers

-iv-



--------------------------------------------------------------------------------



 



Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202-5304
$25,000,000 3.77% Senior Notes, Series A, due November 28, 2016
$25,000,000 4.14% Senior Notes, Series B, due November 28, 2017
$25,000,000 4.47% Senior Notes, Series C, due November 28, 2018
Dated as of March 22, 2011
To Each of the Purchasers Listed in
   Schedule A Hereto:
Ladies and Gentlemen:
     Sensient Technologies Corporation, a Wisconsin corporation (the “Company”),
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
Section 1. Authorization of Notes.
     (a) The Company will authorize the issue and sale of (a) $25,000,000
aggregate principal amount of its 3.77% Senior Notes, Series A, due November 28,
2016 (the “Series A Notes”), (b) $25,000,000 aggregate principal amount of its
4.14% Senior Notes, Series B, due November 28, 2017 (the “Series B Notes”), and
(c) $25,000,000 aggregate principal amount of its 4.47% Senior Notes, Series C,
due November 28, 2018 (the “Series C Notes”, and together with the Series B
Notes and the Series A Notes, the “Notes,” such term to include any such Notes
issued in substitution therefor pursuant to Section 13 of this Agreement). The
Notes shall be substantially in the form set out in Exhibit 1(a), 1(b) and 1(c).
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
     (b) The Notes shall bear interest computed on the basis of a 360-day year
of twelve 30-day months) on the unpaid principal amount thereof from the date of
issuance, payable semiannually, on May 28 and November 28 in each year and on
the maturity date of the Notes.

    Section 2. Sale and Purchase of Notes.

     Section 2.1. Purchase and Sale of Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Notes in the principal amount and in the series specified opposite
such Purchaser’s name in Schedule A at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not

 



--------------------------------------------------------------------------------



 



joint obligations and no Purchaser shall have any liability to any Person for
the performance or non-performance of any obligation by any other Purchaser
hereunder.
     Section 2.2. Subsidiary Guaranties. The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement may, from time to time at the election of the
Company, be absolutely and unconditionally guaranteed by any Subsidiary who
delivers a guaranty pursuant to Section 9.7, (each, a “Subsidiary Guarantor”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, a “Subsidiary Guaranty”).
Section 3. Closing.
     The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler LLP, 111 W. Monroe Street, Chicago, Illinois 60603, on
March 22, 2011 (the “Execution Date”).
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m. Chicago time, at a closing (the “Closing”) on
November 28, 2011 or on such other Business Day thereafter on or prior to
November 30, 2011 as may be agreed upon by the Company and the Purchasers. At
the Closing, the Company will deliver to each Purchaser the Notes of the series
to be purchased by such Purchaser in the form of a single Note of the Notes so
to be purchased or such greater number of Notes in denominations of at least
$1,000,000 (or its equivalent in the relevant currency of payment) as such
Purchaser may request dated the date of the Closing and registered in such
Purchaser’s name or in the name of its nominee, against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 4121091466 at Wells Fargo
Bank, N.A., SWIFT: WFBIUS6S, Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 554779, ABA no. 121000248 for credit to the account of the Company. If
at the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.
Section 4. Conditions to Closing.
     Each Purchaser’s obligation to execute and deliver this Agreement and the
obligations of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
     Section 4.1. Representations and Warranties. Except with respect to
representations contained in Section 5 which indicate otherwise, the
representations and warranties of the

-2-



--------------------------------------------------------------------------------



 



Company in this Agreement shall be correct on the Execution Date and at the time
of the Closing.
     Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of this
Agreement that would have been prohibited by Section 10 had such Section applied
since such date.
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a)(i) from Debevoise & Plimpton LLP, special counsel for the
Company, covering the matters set forth in Exhibit 4.4(a)(i) and (ii) from John
L. Hammond, Esq., General Counsel for the Company, covering the matters set
forth in Exhibit 4.4(a)(ii) and in each such case covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(b) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.
     Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

-3-



--------------------------------------------------------------------------------



 



     Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A; provided, that the condition set forth in this Section 4.6 may be
deemed satisfied notwithstanding the failure of any Purchaser to purchase the
Notes to be purchased by it as specified in Schedule A solely as a result of the
bankruptcy, insolvency or reorganization of such Purchaser or order of a
Governmental Authority with jurisdiction over such Purchaser.
     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the
Execution Date and the date of the Closing the fees, charges and disbursements
of the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to each such date.
     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.
     Section 4.9. Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
     Section 4.10. Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.
     Section 4.11. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the

-4-



--------------------------------------------------------------------------------



 



aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. This Agreement and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Since December 31, 2010, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
     Section 5.4. Organization of Subsidiaries; Affiliates. (a) Schedule 5.4
contains as of the Execution Date (except as noted therein) complete and correct
lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and (ii) the
Company’s Affiliates, other than Subsidiaries.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 that are owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

-5-



--------------------------------------------------------------------------------



 



     (d) No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
     Section 5.7. Governmental Authorizations, Etc. Except for the filing of a
Current Report on SEC Form 8-K with the SEC with respect to this Agreement and
the transactions contemplated hereby, no consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is (i) in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any

-6-



--------------------------------------------------------------------------------



 



order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (iii) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA Patriot Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2003.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
     Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
     (b) To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
     (c) To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.

-7-



--------------------------------------------------------------------------------



 



     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $5,000,000 in the case of any single Plan and by more than $10,000,000 in
the aggregate for all Plans. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected post retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers, each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of

-8-



--------------------------------------------------------------------------------



 



Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes to repay existing Debt and for general
corporate purposes and in compliance with all laws referenced in Section 5.16.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 2% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 2% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Debt; Future Liens. (a) Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt of the Company and its
Subsidiaries as of December 31, 2010 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Debt of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment. Annex A to be attached hereto on the date of the Closing will
correctly describe all outstanding Debt and any Liens securing such Debt of the
Company and its Subsidiaries as of September 30, 2011, since which date there
shall have been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries as of the date of the Closing. Since the Execution Date, there
shall have been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries listed on Annex A.
     (b) Except as disclosed in Schedule 5.15, as of the Execution Date, neither
the Company nor any Subsidiary has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 10.4.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on

-9-



--------------------------------------------------------------------------------



 



the incurring of, Debt of the Company or any Subsidiary, except as of the
Execution Date as specifically indicated in Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Affiliated Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
     (b) No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Affiliated Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.
     (c) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Affiliated Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.
     (d) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or any
one else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.
     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other

-10-



--------------------------------------------------------------------------------



 



assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
Section 6. Representations of the Purchasers.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
     Section 6.2. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account

-11-



--------------------------------------------------------------------------------



 



(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part l(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or

-12-



--------------------------------------------------------------------------------



 



     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
     As used in this Section 6.2, the terms “employee benefit plan”,
“governmental plan”, and “separate account” shall have the respective meanings
assigned to such terms in section 3 of ERISA.
Section 7. Information as to the Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of:
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (ii) consolidated statements of earnings, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a); and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-Q if it shall have timely made such Form
10-Q available on “EDGAR” and on its home page on the worldwide web (at the date
of this Agreement located at: http//www.sensient-tech.com) and shall have given
each Purchaser prior notice of such availability on EDGAR and on its home page
in connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);

-13-



--------------------------------------------------------------------------------



 



     (b) Annual Statements — within 105 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of earnings, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:
     (1) an opinion thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Oversight Board (United
States), and that such audit provides a reasonable basis for such opinion in the
circumstances, and
     (2) a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit);
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause
(2) above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b); provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;

-14-



--------------------------------------------------------------------------------



 



     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or to its public securities holders generally) and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that could reasonably result in
the incurrence of any liability by the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

-15-



--------------------------------------------------------------------------------



 



     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes, including, without limitation, such information as is required
by SEC Rule 144A under the Securities Act to be delivered to any prospective
transferee of the Notes.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of such financial statements,
shall be by separate concurrent delivery of such certificate to each holder of
Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.4, inclusive, and Section 10.6
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal

-16-



--------------------------------------------------------------------------------



 



executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
Section 8. Prepayment of the Notes.
     Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
     Section 8.2. Optional Prepayments. The Company may, at its option, upon
notice as provided below, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than $1,000,000 or such lesser amount as
shall be outstanding (but if in the case of a partial prepayment, then against
each series of Notes in proportion to the aggregate principal amount outstanding
on each series), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of the Notes written notice of each optional
prepayment under this Section 8.2(a) not less than 30 days and not more than
60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
such Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of the Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
     Section 8.3. Change in Control.
     (a) Notice of Change in Control or Control Event. The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in

-17-



--------------------------------------------------------------------------------



 



Control or Control Event, give written notice of such Change in Control or
Control Event to each holder of Notes unless notice in respect of such Change in
Control (or the Change in Control contemplated by such Control Event) shall have
been given pursuant to subparagraph (b) of this Section 8.3. If a Change in
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in subparagraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in subparagraph (g) of this
Section 8.3.
     (b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3, accompanied by the certificate described
in subparagraph (g) of this Section 8.3, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.3.
     (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 120 days after the date of such offer
(if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the first Business Day after the 45th day
after the date of such offer).
     (d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute an acceptance of such offer by such holder.
     (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount.
     (f) Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers

-18-



--------------------------------------------------------------------------------



 



and acceptances made pursuant to this Section 8.3 in respect of such Change in
Control shall be deemed rescinded).
     (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount of each Note offered to be prepaid; (iv)
the estimated Make-Whole Amount, if any, due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation; (v) the interest that would be
due on each Note offered to be prepaid, accrued to the Proposed Prepayment Date;
(vi) that the conditions of this Section 8.3 have been fulfilled; and (vii) in
reasonable detail, the nature and date or proposed date of the Change in
Control.
     (h) Certain Definitions. “Change in Control” shall be deemed to have
occurred if any person (as such term is used in Section 13(d) and
Section 14(d)(2) of the Exchange Act as in effect on the date of the Closing) or
related persons constituting a group (as such term is used in Rule 13d-5 under
the Exchange Act),
     (i) become the “beneficial owners” (as such term is used in Rule 13d-3
under the Exchange Act as in effect on the date of the Closing), directly or
indirectly, of more than 50% of the total voting power of all classes then
outstanding of the Company’s Voting Stock, or
     (ii) acquire after the date of the Closing (x) the power to elect, appoint
or cause the election or appointment of at least a majority of the members of
the board of directors of the Company, through beneficial ownership of the
capital stock of the Company or otherwise, or (y) all or substantially all of
the properties and assets of the Company in a manner which does not require
compliance with Section 10.5(c).
     “Control Event” means:
     (1) the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,
     (2) the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or
     (3) the making of any written offer by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

-19-



--------------------------------------------------------------------------------



 



     (i) All calculations contemplated in this Section 8.3 involving the capital
stock of any Person shall be made with the assumption that all convertible
Securities of such Person then outstanding and all convertible Securities
issuable upon the exercise of any warrants, options and other rights outstanding
at such time were converted at such time and that all options, warrants and
similar rights to acquire shares of capital stock of such Person were exercised
at such time.
     Section 8.4. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount of each such series of Notes
and (b) allocated pro rata among all holders of each series of Notes at the time
outstanding in accordance with the unpaid principal amount thereof. All partial
prepayments made pursuant to Section 8.3 shall be applied only to the Notes of
the holders who have elected to participate in such prepayment.
     Section 8.5. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date, and with the Make-Whole Amount, if any.
     From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
     Section 8.6. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
     Section 8.7. Make-Whole Amount. The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the

-20-



--------------------------------------------------------------------------------



 



amount of such Called Principal; provided, however, that the Make-Whole Amount
may in no event be less than zero.
     For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or Section 8.3 or has become
or is declared to be immediately due and payable pursuant to Section 12.1, as
the context requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, the sum of (x) the Applicable Percentage plus (y) the yield to maturity
implied by (i) the yields reported as of 10:00 a.m. (New York City time) on the
second Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg Financial Markets (“Bloomberg”) or, if Page PX1
(or its successor screen on Bloomberg) is unavailable, the Telerate Access
Service screen which corresponds most closely to Page PX1 for the most recently
issued actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal

-21-



--------------------------------------------------------------------------------



 



by (ii) the number of years (calculated to the nearest one-twelfth year) that
will elapse between the Settlement Date with respect to such Called Principal
and the scheduled due date of such Remaining Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.3 or 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
Section 9. Affirmative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1. Compliance with Laws. Without limiting Section 10.9, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from

-22-



--------------------------------------------------------------------------------



 



discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary; provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments and claims in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
     Section 9.5. Legal Existence, Etc. Subject to Section 10.5, the Company
will at all times preserve and keep in full force and effect its legal
existence. Subject to Sections 10.5 and 10.6, the Company will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such legal existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
     Section 9.6. Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company, or such Subsidiary, as the
case may be.
     Section 9.7. Guaranty by Subsidiaries. (a) The Company may, at its
election, at any time or from time to time, cause any Subsidiary which is not
then a Subsidiary Guarantor to become a Subsidiary Guarantor by satisfying the
following conditions:
     (i) deliver to each of the holders of the Notes of an executed counterpart
of a Subsidiary Guaranty, or joinder agreement in respect of an existing
Subsidiary Guaranty, as appropriate executed by such Subsidiary;
     (ii) deliver to each of the holders of the Notes of a certificate signed by
the president, a vice president or another authorized officer of such Subsidiary
(A) making representations and warranties to the effect of those contained in
Sections 5.1, 5.2, 5.6 and 5.7, but with respect to such Subsidiary and such
Subsidiary Guaranty, as applicable and (B) certifying that at such time (and
after giving effect to such Subsidiary Guaranty

-23-



--------------------------------------------------------------------------------



 



(1) no Default or Event of Default shall have occurred and be continuing and
(2) such Subsidiary (x) will not be insolvent, (y) will not be engaged in any
business or transaction, or about to engage in any business or transaction, for
which it has unreasonably small capital and (z) does not intend to, and will
not, hinder, delay or defraud any Person to which it is, or will become,
indebted, in each of the foregoing such cases after taking into account the
reasonable likelihood of having to perform under such Subsidiary Guaranty;
     (iii) deliver to each of the holders of the Notes such documents and
evidence with respect to such Subsidiary as the Required Holders may reasonably
request in order to establish the existence and good standing of such Subsidiary
and the authorization of the transactions contemplated by such Subsidiary
Guaranty;
     (iv) deliver to each holder of a Note an opinion or opinions of counsel to
the combined effect that the Subsidiary Guaranty of such Subsidiary has been
duly authorized, executed and delivered by such Subsidiary and constitutes a
legal, valid and binding obligation enforceable against such Subsidiary
Guarantor in accordance with its terms, subject to customary and reasonable
exceptions and assumptions under the circumstances;
     (v) payment of all reasonable fees and expenses of the holders of the
Notes, including, without limitation, the reasonable fees of not more than one
special counsel representing all of the holders of the Notes, incurred in
connection with the execution and delivery of the Subsidiary Guaranty and the
related opinion described above; and
     (vi) deliver to each holder of a Note of evidence of the appointment of the
Company as such Subsidiary’s agent to receive, for it and on it’s behalf service
of process in the State of New York with respect thereto.
     (b) The Company may further, from time to time at its discretion and upon
written notice from the Company to the holders of the Notes referring to this
Section 9.7(b) (which notice shall contain a certification (including setting
forth the information (including reasonably detailed computations) reasonably
required to confirm the conclusions contained therein) by a Responsible Officer
as to the matters specified in clauses (i) and (ii) below) (the “Termination
Notice”), terminate the Subsidiary Guaranty issued by a Subsidiary Guarantor
with effect from the date of such notice, so long as no Default or Event of
Default shall have occurred and then be continuing or shall result therefrom.
     (c) The Company agrees that so long as any Subsidiary is a guarantor or a
borrower under or with respect to the Bank Credit Agreement or the 2009 Notes,
such Subsidiary shall at all such times be a Subsidiary Guarantor.
     (d) The Company agrees that it will not, nor will it permit any Subsidiary
or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company or of any Subsidiary
Guarantor as consideration for or as an inducement to the entering into by any

-24-



--------------------------------------------------------------------------------



 



such creditor of any release or discharge of any Subsidiary Guarantor with
respect to any liability of such Subsidiary Guarantor as an obligor or guarantor
under or in respect of Debt of the Company, unless such consideration or
remuneration is concurrently paid, on the same terms, ratably to the holders of
all of the Notes then outstanding.
Section 10. Negative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 10.1. Consolidated Adjusted Net Worth. The Company will at all
times keep and maintain Consolidated Adjusted Net Worth at an amount not less
than $625,000,000.
     Section 10.2. Limitations on Debt. (a) The Company will not permit the
ratio of Consolidated Total Net Debt to Consolidated EBITDA to exceed 3.50 to
1.00 for each twelve-month period ending on the last day of each fiscal quarter
of the Company.
     (b) The Company will not, and will not permit any Subsidiary to, create,
issue, assume, guarantee or otherwise incur or in any manner become liable in
respect of any Priority Debt, unless at the time of creation, issuance,
assumption, guarantee or incurrence thereof and after giving effect thereto and
to the application of the proceeds thereof, (i) the aggregate amount of Debt of
the Company and its Subsidiaries secured by any Lien created or incurred within
the limitations of Section 10.4(h) would not exceed 10% of Consolidated Adjusted
Net Worth, and (ii) the aggregate amount of all Consolidated Priority Debt
(including, without limitation, all Debt of the Company and its Subsidiaries
secured by any Lien created or incurred within the limitations of Section
10.4(h)) would not exceed 20% of Consolidated Adjusted Net Worth.
     (c) Any Person which becomes a Subsidiary after the date hereof shall for
all purposes of this Section 10.2 be deemed to have created, assumed or incurred
at the time it becomes a Subsidiary all Debt of such Person existing immediately
after it becomes a Subsidiary.
     Section 10.3. Fixed Charges Coverage Ratio. The Company will keep and
maintain the ratio of Consolidated Net Earnings Available for Fixed Charges to
Consolidated Fixed Charges for each period of four consecutive fiscal quarters
at not less than 2.00 to 1.00, with the demonstration of compliance by the
Company with this Section 10.3 to be made as at the end of each fiscal quarter.
     Section 10.4. Negative Pledge. The Company will not, and will not permit
any of its Subsidiaries to, create, assume, or suffer to exist any Lien on any
asset now owned or hereafter acquired, except:
     (a) Liens incurred to finance the acquisition of construction of, or for
the purpose of financing its physical plant, office buildings, machinery,
equipment and other fixed assets used in its business and not held for sale or
lease in the ordinary course of its business;

-25-



--------------------------------------------------------------------------------



 



     (b) Liens incurred or deposits made in the ordinary course of business in
order to enable it to maintain self-insurance, or to participate in any fund in
connection with workers’ compensation, unemployment insurance, old-age pensions
or other social security, or to share in any privileges or other benefits
available to corporations participating in any such arrangement, or for any
other purpose at any time required by law or regulation promulgated by any
governmental agency or office as a condition to the transaction of any business
or the exercise of any privilege or license, or from depositing its assets with
any surety company or clerk of any court, or in escrow, as collateral in
connection with, or in lieu of, any bond or appeal by it from any judgment or
decree against it, or in connection with any other proceedings in actions at law
or in equity by or against it;
     (c) Liens securing any taxes or assessments, governmental charges or
levies, if such taxes or assessments, charges or levies shall not at any time be
due and payable or if the Company shall currently be contesting the validity
thereof in good faith and by appropriate proceedings;
     (d) Liens of any judgments, if such judgments shall not have remained
un-discharged or un-stayed on appeal or otherwise for more than sixty (60) days;
     (e) landlords’, lessors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, laborers’ or other similar statutory Liens; provided
that the Company or any of its Subsidiaries, as the case may be, is contesting
the validity thereof in good faith and by appropriate proceedings;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
which do not Materially detract from the value of the property subject thereto
or interfere with the ordinary conduct of its business;
     (g) Liens existing on the Execution Date and securing Debt of the Company
and its Subsidiaries referred to in Schedule 5.15; and
     (h) other Liens created or incurred after the Execution Date given to
secure Debt of the Company or any Subsidiary in addition to the Liens permitted
by the preceding clauses (a) through (g) hereof; provided that (i) all Debt
secured by any such Liens shall have been incurred within the limitations
provided in Section 10.2(b) and (ii) at the time of creation, issuance,
assumption, guarantee or incurrence of the Debt secured by any such Lien and
after giving effect thereto and to the application of the proceeds thereof, no
Default or Event of Default would exist; provided, that, without limiting the
foregoing, in the event that at any time the Company or any Subsidiary provides
a Lien to or for the benefit of the lenders under the Bank Credit Agreement or
the administrative agent on their behalf or the holders of the 2009 Notes for
the purpose of securing obligations thereunder, then the Company will (if it has
provided such Lien), and will cause each of its Subsidiaries that has provided
such Lien to concurrently grant to or for the benefit of the holders of Notes a
similar first priority Lien (subject only to Liens permitted by the Bank Credit
Agreement and this Section 10.4, and ranking pari

-26-



--------------------------------------------------------------------------------



 



passu with the Lien provided to or for the benefit of the lenders under such
Bank Credit Agreement or the holders of the 2009 Notes), over the same assets
and property of the Company and such Subsidiary as those encumbered in respect
of the Bank Credit Agreement or the holders of the 2009 Notes (but only for so
long as such obligations under the Bank Credit Agreement or the 2009 Notes are
secured by such Lien), in form and substance reasonably satisfactory to the
Required Holders with such security to be the subject of an intercreditor
agreement among the lenders under the Bank Credit Agreement or the
administrative agent on their behalf, the holders of the 2009 Notes and the
holders of Notes, which shall be reasonably satisfactory in form and substance
to the Required Holders.
     Section 10.5. Mergers, Consolidations, Etc. The Company will not, and will
not permit any Subsidiary to, consolidate with or be a party to a merger with
any other Person, or sell, lease or otherwise dispose of all or substantially
all of its assets; provided that:
     (a) any Subsidiary may merge or consolidate with or into the Company or any
Wholly-owned Subsidiary so long as in (i) any merger or consolidation involving
the Company, the Company shall be the surviving or continuing corporation and
(ii) in any merger or consolidation involving a Wholly-owned Subsidiary (and not
the Company), the Wholly-owned Subsidiary shall be the surviving or continuing
corporation or limited liability company;
     (b) the Company may consolidate or merge with or into any other corporation
if (i) the corporation which results from such consolidation or merger (the
“Surviving Person") is organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual payment of the
principal of and premium, if any, and interest on all of the Notes, according to
their tenor, and the due and punctual performance and observation of all of the
covenants in the Notes and this Agreement to be performed or observed by the
Company are expressly assumed in writing by the Surviving Person and the
Surviving Person shall furnish to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of the Surviving Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) each Subsidiary Guarantor shall have affirmed in
writing its respective obligations under its Subsidiary Guaranty, and (iv) at
the time of such consolidation or merger and immediately after giving effect
thereto, no Default or Event of Default would exist; and
     (c) the Company may sell or otherwise dispose of all or substantially all
of its assets (other than as provided in Section 10.6) to any Person for
consideration which represents the fair market value of such assets (as
determined in good faith by the Board of Directors of the Company) at the time
of such sale or other disposition if (i) the acquiring Person (the “Acquiring
Person") is a corporation organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual

-27-



--------------------------------------------------------------------------------



 



payment of the principal of and premium, if any, and interest on all the Notes,
according to their tenor, and the due and punctual performance and observance of
all of the covenants in the Notes and in this Agreement to be performed or
observed by the Company are expressly assumed in writing by the Acquiring Person
and the Acquiring Person shall furnish to the holders of the Notes an opinion of
counsel satisfactory to the Required Holders to the effect that the instrument
of assumption has been duly authorized, executed and delivered and constitutes
the legal, valid and binding contract and agreement of such Acquiring Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) each Subsidiary Guarantor shall have affirmed in
writing its respective obligations under its Subsidiary Guaranty, and (iv) at
the time of such sale or disposition and immediately after giving effect
thereto, no Default or Event of Default would exist.
     Section 10.6. Sale of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets,
including, without limitation, by way of an asset securitization or
sale-leaseback transaction (except assets sold in the ordinary course of
business for fair market value and except as provided in Section 10.5(c));
provided that the foregoing restrictions do not apply to:
     (a) the sale, lease, transfer or other disposition of assets of a
Subsidiary to the Company or a Wholly-owned Subsidiary; or
     (b) the abandonment of assets of the Company or a Subsidiary that are no
longer useful or intended to be used in the operation of the business of the
Company and its Subsidiaries, provided that such abandonment would not,
individually or in the aggregate, have a Material Adverse Effect;
     (c) the sale of assets for cash or other property to a Person or Persons
other than an Affiliate if all of the following conditions are met:
     (i) such assets (valued at net book value) do not, together with all other
assets of the Company and its Subsidiaries previously disposed of during the
twelve-month period then ending (other than in the ordinary course of business),
exceed 10% of Consolidated Total Assets, and such assets (valued at net book
value) do not, together with all other assets of the Company and its
Subsidiaries previously disposed of during the period from the date of this
Agreement to and including the date of the sale of such assets (other than in
the ordinary course of business), exceed 30% of Consolidated Total Assets, in
each such case determined as of the end of the immediately preceding fiscal
year;
     (ii) in the opinion of a Senior Financial Officer of the Company, the sale
is for fair value and is in the best interests of the Company; and

-28-



--------------------------------------------------------------------------------



 



     (iii) immediately before and immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist;
provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within
twelve months of the date of sale of such assets to either (A) the acquisition
of assets useful and intended to be used in the operation of the business of the
Company and its Subsidiaries as described in Section 10.8 and having a fair
market value (as determined in good faith by a Senior Financial Officer of the
Company) at least equal to that of the assets so disposed of or (B) the
prepayment on a pro rata basis of Senior Debt of the Company determined, in the
case of any Senior Debt of the Company denominated in a currency other than
Dollars, on the basis of the exchange rate published in The Wall Street Journal
on the second Business Day before the date of the applicable notice of
prepayment. It is understood and agreed by the Company and the holders of the
Notes that if, and only if, any part or portion of any such proceeds are offered
to the prepayment of the Notes as hereinabove provided, then and in such event
shall such proceeds, or part or portion thereof, as the case may be, to the
extent accepted as a prepayment of the Notes by the holders thereof, be prepaid
as and to the extent provided in Section 8.2.
Without limiting the foregoing clause (B), the Company agrees that:
     (x) the timing and manner of any offer of prepayment to the holders of the
Notes shall be in the manner contemplated by Section 8.2; provided that any such
offered prepayment of the Notes pursuant to this Section 10.6 will not be
subject to the restrictions on minimum prepayment amounts and shall only be at
100% of the principal amount thereof, together with interest accrued and unpaid
thereon to the date of such prepayment, and in no event with a Make-Whole Amount
or other premium;
     (y) any holder of the Notes may decline any offer of prepayment pursuant to
the foregoing clause (b); and
     (z) if such offer is so accepted, the proceeds so offered towards the
prepayment of the Notes and accepted shall be prepaid and applied in the manner
provided in Section 8.2, excepting only that such prepayment shall be at 100% of
the principal amount thereof, together with interest accrued and unpaid thereon
to the date of such prepayment, without payment of Make-Whole Amount or other
premium.
To the extent that any holder of the Notes declines such offer of prepayment,
the Company may use the remaining amount of such prepayment so declined for
general corporate purposes.
     Section 10.7. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any transaction
or group of related transactions

-29-



--------------------------------------------------------------------------------



 



(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
     Section 10.8. Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.
     Section 10.9. Terrorism Sanctions Regulations. The Company will not and
will not permit any Affiliated Entity to (a) become a Blocked Person or (b) have
any investments in or engage in any dealings or transactions with any Blocked
Person.
Section 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.6; or
     (d) the Company or any Subsidiary Guarantor defaults in the performance of
or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor or by any officer of the Company or any
Subsidiary Guarantor in this Agreement or in any Subsidiary Guaranty or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

-30-



--------------------------------------------------------------------------------



 



     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $10,000,000 (or its equivalent in the relevant
currency of payment) beyond any period of grace provided with respect thereto,
or (ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least $10,000,000 (or its equivalent in the relevant
currency of payment) or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Debt has become, or has been declared (or one or more Persons are
entitled to declare such Debt to be), due and payable before its stated maturity
or before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests), (1) the Company or any Subsidiary has become obligated to purchase
or repay Debt before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$10,000,000 (or its equivalent in the relevant currency of payment), or (2) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt; or
     (g) the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company
or any of its Material Subsidiaries and such petition shall not be dismissed
within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 (or its equivalent in the relevant currency of payment)
are rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

-31-



--------------------------------------------------------------------------------



 



     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; but only if any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
     (k) any Subsidiary Guaranty shall cease to be in full force and effect for
any reason whatsoever, including, without limitation, a determination by any
Governmental Authority that such Subsidiary Guaranty is invalid, void or
unenforceable or any Subsidiary Guarantor which is a party to such Subsidiary
Guaranty shall contest or deny in writing the validity or enforceability of any
of its obligations under such Subsidiary Guaranty, but excluding any Subsidiary
Guaranty which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 9.7(b).
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of

-32-



--------------------------------------------------------------------------------



 



Default may at any time, at its or their option, by notice or notices to the
Company, declare all the Notes held by it or them to be immediately due and
payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (i) all accrued and
unpaid interest thereon (including, but not limited to, interest accrued thereon
at the Default Rate) and (ii) the sum of the Make-Whole Amount, if any,
determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. The Company acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for), and that
the provision for payment of the Make-Whole Amount, if any, by the Company in
the event that the Notes are prepaid or are accelerated as a result of an Event
of Default, is intended to provide compensation for the deprivation of such
right under such circumstances.
     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
60% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
the Make-Whole Amount, if any, if any, on any Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal and the Make-Whole Amount, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of

-33-



--------------------------------------------------------------------------------



 



the Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)) for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1(a), 1(b) or 1(c), respectively. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$1,000,000 (or its equivalent in the relevant currency of payment); provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$1,000,000 (or its equivalent in the relevant currency of payment). Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

-34-



--------------------------------------------------------------------------------



 



     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, or Make-Whole Amount, if any, and interest becoming due and payable
on the Notes shall be made in New York, New York at the principal office of
Citibank, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
     Section 14.2. Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. The Company will make such payments in
immediately available funds, no later than 1:00 p.m. New York, New York time on
the date due. If for any reason whatsoever the Company does not make any such
payment by such 1:00 p.m. transmittal time, such payment shall be deemed to have
been made on the next following Business Day and such payment shall bear
interest at the Default Rate set forth in the Note. Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has

-35-



--------------------------------------------------------------------------------



 



been paid thereon or surrender such Note to the Company in exchange for a new
Note or Notes pursuant to Section 13.2. The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
Section 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, any Subsidiary Guaranty and the Notes,
the purchase or transfer by any Purchaser of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company or a Subsidiary Guarantor pursuant to this Agreement or a Subsidiary
Guaranty shall be deemed representations and warranties of the Company or such
Subsidiary Guarantor under this Agreement or such Subsidiary Guaranty. Subject
to the preceding sentence, this Agreement and the Notes embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

-36-



--------------------------------------------------------------------------------



 



Section 17. Amendment and Waiver.
     Section 17.1. Requirements. This Agreement, each Subsidiary Guaranty and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of a Subsidiary Guaranty or of the Notes. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of a Subsidiary Guaranty unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

-37-



--------------------------------------------------------------------------------



 



     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder,
under a Subsidiary Guaranty or under any Note shall operate as a waiver of any
rights of any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.
Section 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telefacsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by a recognized overnight delivery service (with
charges prepaid). Any such notice must be sent:
          (i) if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
          (ii) if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing, or
          (iii) if to the Company, to the Company at its address set forth at
the beginning hereof to the attention of Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
     This Agreement, each Subsidiary Guaranty and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
that may hereafter be executed, (b) documents received by any Purchaser at the
Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to

-38-



--------------------------------------------------------------------------------



 



any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement or any Subsidiary Guaranty that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing when received by such Purchaser as being confidential information of
the Company or such Subsidiary; provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such

-39-



--------------------------------------------------------------------------------



 



Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21) shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21)
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount, or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
     Section 22.3. Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP and (ii) all financial

-40-



--------------------------------------------------------------------------------



 



statements shall be prepared in accordance with GAAP; provided that in the event
of any Accounting Practices Change, then the Company’s compliance with the
covenants set forth in Sections 10.2(a) and 10.3 shall be determined on the
basis of generally accepted accounting principles in effect immediately before
giving effect to the Accounting Practices Change, until such covenants are
amended in a manner satisfactory to the Company and the Required Holders in
accordance with clause (b) of this Section 22.3 hereof. For purposes of
determining compliance with the financial covenants contained in this Agreement,
any election by the Company to measure an item of Debt using an amount other
than par (as permitted by FASB ASC 825-10 or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
     (b) The Company shall notify the holders of the Notes of any Accounting
Practices Change promptly upon becoming aware of the same. Promptly following
such notice, the Company and the holders of the Notes shall negotiate in good
faith in order to effect any adjustments to Sections 10.2(a) and 10.3 necessary
to reflect the effects of such Accounting Practices Change.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court

-41-



--------------------------------------------------------------------------------



 



sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement or the Notes. To the
fullest extent permitted by applicable law, the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
* * * * *

-42-



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

           

Very truly yours,


Sensient Technologies Corporation
      By           Name:           Title:        

-43-



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to
as of the date thereof.

           

New York Life Insurance Company
      By           Name:           Title:           New York Life Insurance and
Annuity
     Corporation        By New York Life Investment Management LLC,
      Its Investment Manager
      By           Name:           Title:           New York Life Insurance and
Annuity
     Corporation Institutionally Owned Life
     Insurance Separate Account (BOLI 30C) 

By New York Life Investment Management LLC,
       its Investment Manager
      By           Name:           Title:      

-44-



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to
as of the date thereof.

            Metropolitan Life Insurance Company

MetLife Investors Insurance Company
by Metropolitan Life Insurance Company, its
     Investment Manager

First MetLife Investors Insurance
     Company

by Metropolitan Life Insurance Company, its
     Investment Manager
      By           Name:           Title:        

-45-



--------------------------------------------------------------------------------



 



Information Relating to Purchasers

                      Principal Amount and   Name and Address of Purchaser  
Series of Notes to be Purchased  
New York Life Insurance Company
  Series A   $ 4,500,000  
c/o New York Life Investment Management LLC
  Series B   $ 6,000,000  
51 Madison Avenue
  Series C   $ 6,000,000  
2nd Floor, Room 208
               
New York, New York 10010-1603
               
Attention: Fixed Income Investors Group,
               
Private Finance, 2nd Floor
               
Fax #: (212) 447-4122
               

Payments
All payments by wire or intrabank transfer of immediately available funds to:
JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit: New York Life Insurance Company
General Account No. 008-9-00687
with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.
Notices
All notices with respect to payments and written confirmation of each such
payment and any audit confirmations, to be addressed:
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operation, Private Group, 2nd Floor
Fax #: (908) 840-3385
with a copy sent electronically to:
FIIGLibrary@nylim.com and TraditionalPVtOps@nylim.com
Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above,
with a copy sent electronically to:
FIIGLibrary@nylim.com and TraditionalPVtOps@nylim.com
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:
Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-5582869
Notes should be delivered to:
New York Life Investment Management LLC
51 Madison Avenue
New York, NY 10010
Attention: Rebecca Strutton, Esq.

A-2



--------------------------------------------------------------------------------



 



                      Principal Amount and   Name and Address of Purchaser  
Series of Notes to be Purchased  
New York Life Insurance and Annuity
  Series A   $ 8,000,000  
Corporation
  Series B   $ 5,500,000  
c/o New York Life Investment Management LLC
  Series C   $ 5,500,000  
51 Madison Avenue
               
2nd Floor, Room 208
               
New York, New York 10010-1603
               
Attention: Fixed Income Investors Group,
               
Private Finance, 2nd Floor
               
Fax #: (212) 447-4122
               

Payments
All payments by wire or intrabank transfer of immediately available funds to:
JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: New York Life Insurance and Annuity Corporation
General Account No. 323-8-47382
with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.
Notices
All notices with respect to payments and written confirmation of each such
payment and any audit confirmations, to be addressed:
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operation, Private Group, 2nd Floor
Fax #: (908) 840-3385
with a copy sent electronically to:
FIIGLibrary@nylim.com and TraditionalPVtOps@nylim.com
All other notices and communications to be addressed as first provided above,
with a copy sent electronically to:
FIIGLibrary@nylim.com and TraditionalPVtOps@nylim.com

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

A-3



--------------------------------------------------------------------------------



 



Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-3044743
Notes should be delivered to:
New York Life Investment Management LLC
51 Madison Avenue
New York, NY 10010
Attention: Rebecca Strutton, Esq.

A-4



--------------------------------------------------------------------------------



 



                      Principal Amount and   Name and Address of Purchaser  
Series of Notes to be Purchased  
New York Life Insurance and Annuity
  Series B   $ 1,000,000  
Corporation Institutionally
  Series C   $ 1,000,000  
Owned Life Insurance Separate Account
               
(BOLI 30C)
               
c/o New York Life Investment Management LLC
               
51 Madison Avenue
               
2nd Floor, Room 208
               
New York, New York 10010-1603
               
Attention: Fixed Income Investors Group,
               
Private Finance, 2nd Floor
               
Fax #: (212) 447-4122
               

Payments
All payments by wire or intrabank transfer of immediately available funds to:
JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 30C
General Account No. 304-6-23970
with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.
Notices
All notices with respect to payments and written confirmation of each such
payment and any audit confirmations, to be addressed:
New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
Attention: Securities Operation, Private Group, 2nd Floor
Fax #: (908) 840-3385
with a copy sent electronically to:
FIIGLibrary@nylim.com and TraditionalPVtOps@nylim.com

A-5



--------------------------------------------------------------------------------



 



All other notices and communications to be addressed as first provided above,
with a copy sent electronically to:
FIIGLibrary@nylim.com and TraditionalPVtOps@nylim.com
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:
Office of General Counsel
Investment Section, Room 1016
Fax #: (212) 576-8340
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-3044743
Notes should be delivered to:
New York Life Investment Management LLC
51 Madison Avenue
New York, NY 10010
Attention: Rebecca Strutton, Esq.

A-6



--------------------------------------------------------------------------------



 



                      Principal Amount and   Name and Address of Purchaser  
Series of Notes to be Purchased  
Metropolitan Life Insurance Company
  Series A   $ 12,500,000  
1095 Avenue of the Americas
  Series B   $ 12,500,000  
New York, New York 10036
               

Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

         
Bank Name:
  JPMorgan Chase Bank  
ABA Routing #:
  021-000-021  
Account No.:
  002-2-410591  
Account Name:
  Metropolitan Life Insurance Company  
Reference:
  Sensient Technologies Corp. 3.77% DUE 11/28/16  
 
  Sensient Technologies Corp. 4.14% DUE 11/28/17

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
Notices
All notices and communications:
Metropolitan Life Insurance Company
Investments, Private Placements
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile: (973) 355-4250

A-7



--------------------------------------------------------------------------------



 



With a copy OTHER than with respect to deliveries of financial statements to:
Metropolitan Life Insurance Company
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel — Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-5581829
Notes should be delivered to:
Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, NJ 07962-1902
Attention: Thomas J. Pasuit, Esq.

A-8



--------------------------------------------------------------------------------



 



                      Principal Amount and   Name and Address of Purchaser  
Series of Notes to be Purchased  
MetLife Investors Insurance Company
  Series C   $ 9,500,000  
c/o Metropolitan Life Insurance Company
               
1095 Avenue of the Americas
               
New York, New York 10036
               

Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

         
Bank Name:
  JPMorgan Chase Bank  
ABA Routing #:
  021-000-021  
Account No.:
  323-8-90911  
Account Name:
  MetLife Investors Insurance Company  
Reference:
  Sensient Technologies Corp., 4.47% DUE 11/28/18

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
Notices
All notices and communications:
MetLife Investors Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250

A-9



--------------------------------------------------------------------------------



 



With a copy OTHER than with respect to deliveries of financial statements to:
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 43-1236042
Notes should be delivered to:
Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, NJ 07962-1902
Attention: Thomas J. Pasuit, Esq.

A-10



--------------------------------------------------------------------------------



 



                      Principal Amount and   Name and Address of Purchaser  
Series of Notes to be Purchased  
First MetLife Investors Insurance Company
  Series C   $ 3,000,000  
c/o Metropolitan Life Insurance Company
               
1095 Avenue of the Americas
               
New York, New York 10036
               

Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

         
Bank Name:
  JPMorgan Chase Bank  
ABA Routing #:
  021-000-021  
Account No.:
  323-8-90938  
Account Name:
  First MetLife Investors Insurance Company  
Reference:
  Sensient Technologies Corp., 4.47% DUE 11/28/18

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
Notices
All notices and communications:
First MetLife Investors Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250

A-11



--------------------------------------------------------------------------------



 



With a copy OTHER than with respect to deliveries of financial statements to:
First MetLife Investors Insurance Company
c/o Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-3690700
Notes should be delivered to:
Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, NJ 07962-1902
Attention: Thomas J. Pasuit, Esq.

A-12



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “2009 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of November 19, 2009 among the Company and the purchasers
named in Schedule A thereto.
     “Accountants’ Certificate” is defined in Section 7.1.
     “Accounting Practices Change” means any change in the Company’s accounting
practices that is permitted or required under the standards of the Financial
Accounting Standards Board.
     “Acquiring Person” is defined in Section 10.5(c).
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “Affiliated Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
     “Anti-Money Laundering Laws” is defined in Section 5.16(b).
     “Applicable Percentage” means 0.50% (50 basis points).
     “Approved Jurisdiction” means the United States.
     “Bank Credit Agreement” means (a) collectively, that certain (i)
$300,000,000 Revolving Credit Facility Agreement dated June 15, 2007 among the
Company, Wells Fargo Bank, National Association, as agent, and the other lenders
party thereto, and that certain (ii) $105,000,000 term credit facility dated
October 7, 2008 among the Company, Wells Fargo Bank, National Association, as
agent, and the other lenders party thereto, as either of which may
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



from time to time be amended, extended, renewed or replaced and (b) any other
bank, credit or other like commercial bank agreement between the Company and one
or more commercial banks with the largest commitment from such bank or banks to
extend credit thereunder to the Company not being less than U.S. $50,000,000.
     “Blocked Person” is defined in Section 5.16(a).
     “Business Day” means (a) for the purposes of Section 8.7 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Milwaukee, Wisconsin are
required or authorized to be closed.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means Sensient Technologies Corporation, a Wisconsin corporation,
or any successor that becomes such in the manner prescribed in Section 10.5.
     “Confidential Information” is defined in Section 20.
     “Consolidated Adjusted Net Worth” means, as of the date of any
determination thereof the aggregate amount of the capital stock accounts (net of
treasury stock, at cost) (a) plus (or minus in the case of a deficit) the
surplus in retained earnings of the Company and its Subsidiaries as determined
in accordance with GAAP, and (b) minus all Investments of the Company and its
Subsidiaries other than Permitted Investments.
     “Consolidated Cash and Cash Equivalents” means, at any time;
     (a) cash in hand or on deposit with any acceptable bank;
     (b) certificates of deposit, maturing within one year after the relevant
date of calculation, issued by an acceptable bank;
     (c) any investment in marketable obligations issued or guaranteed by the
government of an Approved Jurisdiction or by an instrumentality or agency of the
government of an Approved Jurisdiction having an equivalent credit rating;

B-2



--------------------------------------------------------------------------------



 



     (d) open market commercial paper:
     (i) for which a recognized trading market exists;
     (ii) issued in an Approved Jurisdiction;
     (iii) which matures within one year after the relevant date of calculation;
and
     (iv) which has a credit rating of at least A-1 or P-1 (or the equivalent)
by any Rating Agency or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term unsecured debt
obligations, an equivalent rating;
     (e) investments in money market funds which are:
     (i) liquidable within one month; and
     (ii) rated AAA or Aaa (or the equivalent) by any Rating Agency;
     (f) other short term instruments (other than open market commercial paper
referred to in paragraph (d) above) which:
     (i) mature within three months; and
     (ii) have a credit rating of at least A-1 or P-1 (or the equivalent) by any
Rating Agency; or
     (g) any other instrument, security or investment approved by the Required
Holders;
in each case, to which any member of the Group is beneficially entitled at that
time and which is capable of being applied against Consolidated Total Debt. An
“acceptable bank” for this purpose is (a) a commercial bank or trust company
which has, or which is a direct or indirect Subsidiary of a Person which has, a
rating of A or higher or A2 or higher or a comparable rating from a Rating
Agency for its long-term unsecured debt obligations, (b) with respect to assets
of any foreign Subsidiaries, any non-U.S. commercial bank or trust company that
is a Subsidiary of a sovereign entity which has a sovereign credit rating of A
or higher or A2 or higher from a Rating Agency or (c) has been approved by the
Required Holders.
     “Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Earnings during such period plus (to the extent deducted in determining
Consolidated Net Earnings) (b) all provisions for any Federal, state, local or
foreign income taxes made by the Company and its Subsidiaries during such
period, (c) all provisions for depreciation and amortization (other than
amortization of debt discount) made by the Company and its Subsidiaries during
such period, and (d) Consolidated Interest Expense during such period, but in
any event excluding, to the

B-3



--------------------------------------------------------------------------------



 



extent included in determining Consolidated Net Earnings, non-operating gains
and losses (including extraordinary or unusual gains and losses, gains and
losses from the discontinuance of operations, gains and losses arising from the
sale of assets, other than in the ordinary course of business, and other
non-recurring gains and losses).
     “Consolidated Fixed Charges” for any period means on a consolidated basis
the sum of (a) all Rentals (other than Rentals on Capital Leases) payable during
such period by the Company and its Subsidiaries, and (b) all Interest Expense on
all Debt of the Company and its Subsidiaries payable during such period.
     “Consolidated Interest Expense” means all Interest Expense of the Company
and its Subsidiaries for any period after eliminating intercompany items.
     “Consolidated Net Earnings” for any period means the net earnings (or loss)
of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, after eliminating (a) all offsetting debits and credits
between the Company and its Subsidiaries, (b) any extraordinary gains or losses,
(c) any equity interest of the Company in the unremitted earnings of any Person
which is not a Subsidiary, (d) the net earnings of any Subsidiary to the extent
the dividends or distributions of such net earnings are not at the date of
determination permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or other regulation and
(e) all other items required to be eliminated in the course of the preparation
of consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.
     “Consolidated Net Earnings Available for Fixed Charges” for any period
means the sum of (a) Consolidated Net Earnings during such period plus (to the
extent deducted in determining Consolidated Net Earnings), (b) all provisions
for any Federal, state or other income taxes made by the Company and its
Subsidiaries during such period, and (c) Consolidated Fixed Charges during such
period.
     “Consolidated Priority Debt” means all Priority Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating inter-company items;
provided that there shall be excluded from any calculation of Consolidated
Priority Debt, (a) Debt of a Subsidiary Guarantor (other than Debt of a
Subsidiary Guarantor secured by a Lien created or incurred within the
limitations of Section 10.4), for long as the Subsidiary Guaranty of such
Subsidiary Guarantor shall each remain in full force and effect and (b) Debt of
the Company or any Subsidiary secured by Liens incurred pursuant to the second
proviso clause of Section 10.4(h).
     “Consolidated Total Assets” means as at the date of any determination
thereof, total assets of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Total Debt” means all Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating inter-company items.

B-4



--------------------------------------------------------------------------------



 



     “Consolidated Total Net Debt” means at any time Consolidated Total Debt
less Consolidated Cash and Cash Equivalents.
     “Debt” with respect to any Person means, at any time, without duplication,
     (a) its liabilities for borrowed money;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
     (c) (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
     (f) the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
     (g) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof, notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means the greater of (a)(i) 2% per annum above the rate of
interest stated in clause (a) of the first paragraph of the Notes or (ii) 2%
over the rate of interest publicly announced by Citibank, N.A. in New York, New
York as its “base” or “prime” rate.
     “Disclosure Documents” is defined in Section 5.3.
     “Dollars” or “$” means lawful money of the United States of America.

B-5



--------------------------------------------------------------------------------



 



     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
     “Execution Date” is defined in Section 3.
     “Foreign Subsidiary” is defined in clause (j) of the definition of
“Permitted Investments”.
     “Form 10-K” is defined in Section 7.1(b).
     “Form 10-Q” is defined in Section 7.1(a).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any State or other political
subdivision thereof, or
     (ii) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

B-6



--------------------------------------------------------------------------------



 



     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such Debt or obligation or any property constituting
security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such Debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or
     (d) otherwise to assure the owner of such Debt or obligation against loss
in respect thereof.
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances, including all substances listed in or regulated
in any Environmental law that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Institutional Investor” means (a) any purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than 5% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

B-7



--------------------------------------------------------------------------------



 



     “Interest Expense” of the Company and its Subsidiaries for any period means
all interest (including the interest component on Rentals on Capital Leases) and
all amortization of debt discount and expense on any particular Debt (including,
without limitation, payment-in-kind, zero coupon and other like Securities) for
which such calculations are being made. Computations of Interest Expense on a
pro forma basis for Debt having a variable interest rate shall be calculated at
the rate in effect on the date of any determination.
     “Investments” means all investments, in cash or by delivery of property,
made directly or indirectly in any property or assets or in any Person, whether
by acquisition of shares of capital stock, Debt or other obligations or
Securities or by loan, advance, capital contribution or otherwise.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
     “Make-Whole Amount” is defined in Section 8.7.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, or (c) the
validity or enforceability of this Agreement or the Notes.
     “Material Subsidiary” means any Subsidiary of the Company accounting for
(a) at least 10% of the Consolidated Net Earnings (determined in accordance with
GAAP) of the Company during either one of the two fiscal years immediately
preceding the date of any determination hereof or (b) at least 10% of the
Consolidated Total Assets of the Company during either one of the two fiscal
years immediately preceding the date of any determination hereof; provided, that
each Subsidiary Guarantor shall be deemed a Material Subsidiary.
     “Moody’s Investors Service” means Moody’s Investors Service, Inc. and any
successor thereto.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “Notes” is defined in Section 1.

B-8



--------------------------------------------------------------------------------



 



     “OFAC” is defined in Section 5.16(a).
     “OFAC Listed Person” is defined in Section 5.16(a).
     “OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Permitted Investments” means:
     (a) Investments by the Company and its Subsidiaries in and to Subsidiaries,
including any Investment in a Person which, after giving effect to such
Investment, will become a Subsidiary;
     (b) Investments in property or assets to be used in the ordinary course of
the business of the Company and its Subsidiaries as described in Section 10.8 of
this Agreement;
     (c) Investments of the Company existing as of the date of the Closing and
described on Schedule 6 hereto;
     (d) Investments in commercial paper of corporations organized under the
laws of the United States or any state thereof maturing in 270 days or less from
the date of issuance which, at the time of acquisition by the Company or any
Subsidiary, is accorded a rating of “A-1” by Standard & Poor’s Ratings Group or
“P-1” by Moody’s Investors Service;
     (e) Investments in direct obligations of the United States of America or
any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof;
     (f) Investments in certificates of deposit and time deposits maturing
within one year from the date of issuance thereof, either (1) issued by a bank
or trust company organized under the laws of the United States or any State
thereof, Canada or any Province thereof, or any other Permitted Jurisdiction,
having in each such case capital, surplus and undivided profits aggregating at
least $100,000,000 (or the equivalent under local currency); provided that at
the time of acquisition thereof by the Company or a Subsidiary, the senior
unsecured long-term debt of such bank or trust company or of the holding company
of such bank or trust company is rated “A1” or better by Standard &

B-9



--------------------------------------------------------------------------------



 



Poor’s Ratings Group, or “P1” or better by Moody’s Investors Service, or
(2) issued by any bank or trust company organized under the laws of the United
States or any state thereof to the extent that such Investments are fully
insured by the Federal Depository Insurance Corporation;
     (g) Investments in repurchase agreements with respect to any Security
described in clause (e) of this definition entered into with a depository
institution or trust company acting as principal described in clause (f) of this
definition if such repurchase agreements are by their terms to be performed by
the repurchase obligor and such repurchase agreements are deposited with a bank
or trust company of the type described in clause (f) of this definition;
     (h) Investments in (1) variable rate demand notes of any state of the
United States or any municipality organized under the laws of any state of the
United States or any political subdivision thereof which, at the time of
acquisition by the Company, are accorded either of the two highest ratings by
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.; provided
that in each such case, such notes permit the Company to require the issuer
thereof to repurchase such notes within not more than twelve (12) months from
the date of acquisition thereof by the Company, and (2) notes of any state of
the United States or any municipality thereof organized under the laws of any
state of the United States or any political subdivision thereof which are
provided unconditional credit support by, and are unconditionably putable within
a period not to exceed one year from the date of acquisition thereof by the
Company to financial institutions rated “A” or better by Standard & Poor’s
Ratings Group or Moody’s Investors Service;
     (i) Investments in (1) preferred stocks which, at the date of acquisition
by the Company or any Subsidiary, are accorded one of the three highest ratings
by Standard & Poor’s Ratings Group or Moody’s Investors Services, Inc. or
(2) adjustable rate preferred stock funds rated “A-” or better by Standard &
Poor’s Ratings Group or “A-3” or better by Moody’s Investors Service; and
     (j) Investments by Subsidiaries of the Company organized under any
jurisdiction other than any state of the United States or the District of
Columbia (in each such case a “Foreign Subsidiary”) in direct obligations of the
country in which such Foreign Subsidiary is organized, in each such case
maturing within twelve (12) months from the date of acquisition thereof by such
Foreign Subsidiary.
     “Permitted Jurisdiction” means any member state of the European Union
(other than Greece) as of April 30, 2004.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
     “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or

B-10



--------------------------------------------------------------------------------



 



maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
     “Priority Debt” means (a) any Debt of the Company secured by a Lien created
or incurred within the limitations of Section 10.4(h) and (b) any Debt of the
Company’s Subsidiaries (other than Debt of a Subsidiary owing to another
Wholly-owned Subsidiary).
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Proposed Prepayment Date” is defined in Section 8.3(c).
     “Purchaser” is defined in the first paragraph of this Agreement.
     “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.
     “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Rating Agency” means Standard & Poor’s Ratings Group or Moody’s Investors
Service or any of their respective subsidiaries.
     “Related Fund” means, with respect to any holder of any Note, any fund or
entity that (a) invests in Securities or bank loans, and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Rentals” means and includes as of the date of any determination thereof
all fixed payments (including as such all payments which the lessee is obligated
to make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Subsidiary, as lessee or sublessee under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Company or a Subsidiary (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges. Fixed rents under any so-called “percentage leases” shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.
     “Required Holders” means, at any time, the holders of at least 51% in
principal amount of all of the Notes at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

B-11



--------------------------------------------------------------------------------



 



     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Senior Debt” means all Debt of the Company which is not expressed to be
subordinate or junior in rank to any other Debt of the Company.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
     “Series A Notes” is defined in Section 1.
     “Series B Notes” is defined in Section 1.
     “Series B Notes” is defined in Section 1.
     “Standard & Poor’s Ratings Group” means Standard & Poor’s Ratings Group, a
division of The McGraw-Hill Companies, Inc. and any successor thereto.
     “Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” is defined in Section 2.2.
     “Subsidiary Guaranty” is defined in Section 2.2.
     “Surviving Person” is defined in Section 10.5(b).
     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other

B-12



--------------------------------------------------------------------------------



 



similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
     “Synthetic Lease” means, at any time, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is accounted
for as an operating lease under GAAP and (b) in respect of which the lessee
retains or obtains ownership of the property so leased for U.S. federal income
tax purposes, other than any such lease under which such Person is the lessor.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-owned Subsidiaries at such time.

B-13



--------------------------------------------------------------------------------



 



Disclosure Materials
None.
Schedule 5.3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Subsidiaries of the Company and
Ownership of Subsidiary Stock
Sensient Technologies Corporation

      Name   Incorporation
Domestic
   
Pointing Color Inc.
  Delaware
Sensient Colors LLC
  Delaware
Sensient Dehydrated Flavors LLC
  Delaware
Sensient Flavors International, Inc.
  Indiana
Sensient Flavors LLC
  Delaware
Sensient Food Colors LP
  Missouri
Sensient Holding Company LLC
  Delaware
Sensient Imaging Technologies Inc.
  California
Sensient Technologies Holding Company LLC
  Delaware
Sensient Wisconsin L.L.C.
  Wisconsin

Schedule 5.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



      Name   Incorporation
Foreign
   
Biolux Finance NV
  Belgium
DC Flavours Limited
  United Kingdom
LCW Polska Ltd (60% Owner)
  Poland
Les Colorants Wackherr Do Brasil Ltda (50% Owner)
  Brazil
Pointing Canada Limited
  Canada
Pointing Chemicals Limited
  United Kingdom
Pointing Holdings Limited
  United Kingdom
Pointing International Ltd.
  United Kingdom
Pointing Limited
  United Kingdom
Promavil N.V.
  Belgium
PT Sensient Technologies Indonesia
  Indonesia
Sensient Colors Canada Limited
  Canada
Sensient Colors S.A.
  Argentina
Sensient Colors S.A. De C.V.
  Mexico
Sensient Colors South Africa (Proprietary) Limited
  South Africa
Sensient Colors UK Limited
  United Kingdom
Sensient Cosmetic Technologies
  France
Sensient Costa Rica S.r.l.
  Costa Rica
Sensient Dehydrated Flavors B.V.
  Netherlands
Sensient Dehydrated Flavors Canada, Inc.
  Canada
Sensient Dehydrated Flavors Co. Ltd.
  China
Sensient Dehydrated Flavors SAS
  France

5.4-2



--------------------------------------------------------------------------------



 



      Name   Incorporation
Foreign
   
Sensient Essential Oils Germany GmbH
  Germany
Sensient Finance (Alberta) Limited Partnership
  Canada
Sensient Finance Ireland Limited
  Ireland
Sensient Finance Luxembourg S.a.r.l.
  Luxembourg
Sensient Flavors Austria GmbH
  Austria
Sensient Flavors Belgium NV
  Belgium
Sensient Flavors Biolux NV
  Belgium
Sensient Flavors Canada, Inc.
  Canada
Sensient Flavors Central America S.R.L.
  Costa Rica
Sensient Flavors Finland OY
  Finland
Sensient Flavors & Fragrances SAS
  France
Sensient Flavors & Fragrances GmbH & Co KG
  Germany
Sensient Flavors GmbH
  Germany
Sensient Flavors Italy S.R.L.
  Italy
Sensient Flavors Limited
  United Kingdom
Sensient Flavors Mexico, S.A. De C.V.
  Mexico
Sensient Flavors Poland Sp. Z o.O.
  Poland
Sensient Flavors Romania S.R.L.
  Romania
Sensient Flavors Scandinavia AB
  Sweden
Sensient Flavors Strasbourg
  France
Sensient Flavors Wales Limited
  United Kingdom
Sensient Food Colors Czech Republic S.R.O.
  Czech Republic
Sensient Food Colors France
  France

5.4-3



--------------------------------------------------------------------------------



 



      Name   Incorporation
Foreign
   
Sensient Food Colors Germany GmbH
  Germany
Sensient Food Colors Hungary KFT
  Hungary
Sensient Food Colors Italy S.R.L.
  Italy
Sensient Food Colors Poland Sp.Zo.O.
  Poland
Sensient Food Colors Romania S.R.L.
  Romania
Sensient Food Colors Smn D.O.O.
  Serbia & Montenegro
Sensient Food Colors The Netherlands BV
  Netherlands
Sensient Fragrances Guatemala, S.A.
  Guatemala
Sensient Fragrances Mexico, S.A. De C.V.
  Mexico
Sensient Fragrances, S.A.
  Spain
Sensient Holding I B.V.
  Netherlands
Sensient Holding II B.V.
  Netherlands
Sensient Holding III B.V.
  Netherlands
Sensient Holding (Alberta) Limited Partnership
  Canada
Sensient Holding Luxembourg S.A.R.L.
  Luxembourg
Sensient Holdings Malta Ltd
  Malta
Sensient Holdings UK
  United Kingdom
Sensient Imaging Technologies GmbH
  Germany
Sensient Imaging Technologies Ltd
  Switzerland
Sensient Imaging Technologies S.A. De C.V.
  Mexico
Sensient India Private Limited
  India
Sensient Technologies Asia Pacific PTE, Ltd.
  Singapore
Sensient Technologies Australia Pty, Ltd.
  Australia

5.4-4



--------------------------------------------------------------------------------



 



      Name   Incorporation
Foreign
   
Sensient Technologies Brazil Ltda.
  Brazil
Sensient Technologies Colombia Ltda.
  Colombia
Sensient Technologies Corp. (China) Ltd
  China
Sensient Technologies Corporation (Japan)
  Japan
Sensient Technologies Holding Deutschland GmbH
  Germany
Sensient Technologies Hong Kong Ltd
  China
Sensient Technologies Limited
  United Kingdom
Sensient Technologies Luxembourg S.a.r.l.
  Luxembourg
Sensient Technologies (Philippines), Inc.
  Philippines
Sensient Technologies Real Estate GmbH
  Germany
Sensient Technologies (Thailand), Ltd.
  Thailand
Sensient Vermögensverwaltungsgesellschaft mbh
  Germany
Societe Civile Immobiliere Griseda
  France
Universal Holdings Cayman
  British West Indies

5.4-5



--------------------------------------------------------------------------------



 



Financial Statements
Annual Financial Statement of Sensient Technologies Corporation on Form 10-K as
of and for the fiscal year ended December 31, 2010.
Schedule 5.5
(to Note Purchase Agreement)





--------------------------------------------------------------------------------



 



Existing Debt
Sensient Technologies Long-Term Debt Summary
Debt Outstanding
In Thousands (USD)

                              Actual       Currency     12/31/2010  
Long-term Debt Detail
               
6.68% senior notes due through January, 2011
  USD   $ 2,142.858  
Term Loan due through June 2012
  USD     46,625.000  
4.91% senior notes due through May 2017
  USD     110,000.000  
7.17% & 7.31% senior notes due 11/2011 & 11/2013
  USD     55,000.000  
EUR senior notes series C D E due 11/2011 & 11/2013
  EUR     77,629.336  
Revolver -USD
  USD     —  
Revolver -CHF
  CHF     28,870.830  
Revolver -EUR
  EUR     —  
Unamortized Gain on Interest Rate Swaps
  USD     .343  
Capital lease obligations
  USD     .476  
 
             
Sub-total
          $ 320,268.843  
 
             
 
               
Notes and credit facilities payable in foreign currencies (by foreign subs)
               
China Capital Lease Obligations (CNY)
  CNY     1,654.740  
Cosmetics France — Capital Lease Obligations (EUR)
  EUR     1,959.331  
Dehydrated Flavors France
  EUR     477.289  
 
             
Sub-total
          $ 4,091.360  
 
             
 
               
 
             
Total Ltd
          $ 324,360.203  
 
             

Schedule 5.15
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Investments
None.
Schedule 6
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Debt as of Closing
Annex A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



[Form of Series A Note]
Sensient Technologies Corporation
3.77% Senior Note, Series A, due November 28, 2016

      No. _________   [Date] $____________   PPN 81725T D#4

     For Value Received, the undersigned, Sensient Technologies Corporation
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Wisconsin, hereby promises to pay to _______________, or
registered assigns, the principal sum of $ _____________ (or so much thereof as
shall not have been prepaid) on November 28, 2016, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 3.77% per annum from the date hereof, payable
semiannually, on the twenty-eighth day of May and November in each year,
commencing with the May or November next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below,
at a rate per annum from time to time equal to the greater of (i) 5.77% or
(ii) 2% over the rate of interest publicly announced by Citibank, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at Citibank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes, Series A, issued pursuant to
the Note Purchase Agreement, dated as of March 22, 2011 (as from time to time
amended, the “Note Purchase Agreement”), among the Company and the Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the
Exhibit 1(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.
     The Company will make required prepayments of the principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would require
application of the laws of a jurisdiction other than such State.

            Sensient Technologies Corporation
      By           Name:           Title:        

E-1(a)-2

 



--------------------------------------------------------------------------------



 



[Form of Series B Note]
Sensient Technologies Corporation
4.14% Senior Note, Series B, due November 28, 2017

     
 
   
No. _________
  [Date]
$____________
  PPN 81725T E*7

     For Value Received, the undersigned, Sensient Technologies Corporation
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Wisconsin, hereby promises to pay to _______________, or
registered assigns, the principal sum of $ _____________ (or so much thereof as
shall not have been prepaid) on November 28, 2017, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 4.14% per annum from the date hereof, payable
semiannually, on the twenty-eighth day of May and November in each year,
commencing with the May or November next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below,
at a rate per annum from time to time equal to the greater of (i) 6.14% or
(ii) 2% over the rate of interest publicly announced by Citibank, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at Citibank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes, Series B, issued pursuant to
the Note Purchase Agreement, dated as of March 22, 2011 (as from time to time
amended, the “Note Purchase Agreement”), among the Company and the Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the
Exhibit 1(b)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.
     The Company will make required prepayments of the principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would require
application of the laws of a jurisdiction other than such State.

            Sensient Technologies Corporation
      By           Name:           Title:        

E-1(b)-2

 



--------------------------------------------------------------------------------



 



[Form of Series C Note]
Sensient Technologies Corporation
4.47% Senior Note, Series C, due November 28, 2018

     
 
   
No. _________
  [Date]
$____________
  PPN 81725T E@5

     For Value Received, the undersigned, Sensient Technologies Corporation
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Wisconsin, hereby promises to pay to _______________, or
registered assigns, the principal sum of $ _____________ (or so much thereof as
shall not have been prepaid) on November 28, 2018, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 4.47% per annum from the date hereof, payable
semiannually, on the twenty-eighth day of May and November in each year,
commencing with the May or November next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below,
at a rate per annum from time to time equal to the greater of (i) 6.47% or
(ii) 2% over the rate of interest publicly announced by Citibank, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at Citibank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes, Series C, issued pursuant to
the Note Purchase Agreement, dated as of March 22, 2011 (as from time to time
amended, the “Note Purchase Agreement”), among the Company and the Purchasers
named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the
Exhibit 1(c)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.
     The Company will make required prepayments of the principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would require
application of the laws of a jurisdiction other than such State.

            Sensient Technologies Corporation
      By           Name:           Title:        

E-1(c)-2

 



--------------------------------------------------------------------------------



 



 
Guaranty Agreement
Dated as of _______________

Re:     $25,000,000 3.77% Senior Notes, Series A, due November 28, 2016
$25,000,000 4.14% Senior Notes, Series B, due November 28, 2017
$25,000,000 4.47% Senior Notes, Series C, due November 28, 2018

of
Sensient Technologies Corporation
 
Exhibit 2.2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Table of Contents
(Not a part of the Agreement)

          Section   Heading   Page
Parties
      1
Recitals
      1
Section 1.
  Definitions   2
Section 2.
  Guaranty of Notes and Note Purchase Agreement   2
Section 3.
  Guaranty of Payment and Performance   2
Section 4.
  General Provisions Relating to the Guaranty   3
Section 5.
  Representations and Warranties of the Guarantors   8
Section 6.
  Guarantor Covenants   9
Section 7.
  Payments Free and Clear of Taxes   9
Section 8.
  Governing Law   12
Section 9.
  Judgments   13
Section 10.
  Amendments, Waivers and Consents   13
Section 11.
  Notices; English Language   14
Section 12.
  Miscellaneous   15
Section 13.
  Indemnity   16
Signature
      17

-i-



--------------------------------------------------------------------------------



 



Guaranty Agreement

     Re:    $25,000,000 3.77% Senior Notes, Series A, due November 28, 2016
$25,000,000 4.14% Senior Notes, Series B, due November 28, 2017
$25,000,000 4.47% Senior Notes, Series C, due November 28, 2018
  of     Sensient Technologies Corporation

     This Guaranty Agreement dated as of ________________ (the or this
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Guaranty Supplement in substantially the form set
forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”).
Recitals
     A. Each Guarantor is a subsidiary of Sensient Technologies Corporation, a
Wisconsin corporation (the “Company”).
     B. In order to refinance certain debt and for general corporate purposes,
the Company has entered into that certain Note Purchase Agreement dated as of
March 22, 2011 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”; the
Initial Note Purchasers, together with their successors, assigns or any other
future holder of the Notes (as defined below), the “Holders”), providing for,
inter alia, the issue and sale by the Company to the Initial Note Purchasers of
(a) $25,000,000 aggregate principal amount of its 3.77% Senior Notes, Series A,
due November 28, 2016 (the “Series A Notes”), (b) $25,000,000 aggregate
principal amount of its 4.14% Senior Notes, Series B, due November 28, 2017 (the
“Series B Notes”), and (c) $25,000,000 aggregate principal amount of its 4.47%
Senior Notes, Series C, due November 28, 2018 (the “Series C Notes”, and
together with the Series B Notes and the Series A Notes, the “Notes”).
     C. Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has
elected to cause each of the undersigned to enter into this Guaranty as security
for the Notes.
     D. Each of the Guarantors is a Subsidiary of the Company and has derived
substantial direct and indirect benefit from the sale of the Notes to the
Initial Note Purchasers.
     Now, therefore, as permitted by Section 9.7 of the Note Purchase Agreement
and in consideration of the premises and other good and valuable consideration,
the receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

 



--------------------------------------------------------------------------------



 



Section 1. Definitions.
     Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.
Section 2. Guaranty of Notes and Note Purchase Agreement.
     (a) Subject to the limitation set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders: (1) the full and prompt payment of
the principal of, premium, if any, and interest on the Notes from time to time
outstanding, as and when such payments shall become due and payable whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, premium, if any, or interest at the rate
set forth in the Notes and interest accruing at the then applicable rate
provided in the Notes after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in Federal or other immediately available funds of
the United States of America which at the time of payment or demand therefor
shall be legal tender for the payment of public and private debts, (2) the full
and prompt performance and observance by the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Company under the terms of the Notes and the Note Purchase Agreement and (3) the
full and prompt payment, upon demand by any Holder, of all costs and expenses,
legal or otherwise (including attorneys’ fees), if any, as shall have been
expended or incurred in the protection or enforcement of any rights, privileges
or liabilities in favor of the Holders under or in respect of the Notes, the
Note Purchase Agreement or under this Guaranty or in any consultation or action
in connection therewith or herewith and in each and every case irrespective of
the validity, regularity, or enforcement of any of the Notes or Note Purchase
Agreement or any of the terms thereof or any other like circumstance or
circumstances.
     (b) The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
Section 3. Guaranty of Payment and Performance.
     This is a guarantee of payment and performance and each Guarantor hereby
waives, to the fullest extent permitted by law, any right to require that any
action on or in respect of any Note or the Note Purchase Agreement be brought
against the Company or any other Person or that resort be had to any direct or
indirect security for the Notes or for this Guaranty or any other remedy. Any
Holder may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy. The liability of each Guarantor hereunder shall in
no way be affected or impaired by any acceptance by any Holder of

-2-



--------------------------------------------------------------------------------



 



any direct or indirect security for, or other guaranties of, any Debt, liability
or obligation of the Company or any other Person to any Holder or by any
failure, delay, neglect or omission by any Holder to realize upon or protect any
such guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.
     The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
Section 4. General Provisions Relating to the Guaranty.
     (a) Each Guarantor hereby consents and agrees that any Holder or Holders
from time to time, with or without any further notice to or assent from any
other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:
     (1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or
     (2) sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any Debt, liability or obligation of the Company or of any
other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes; or
     (3) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.
     Each Guarantor hereby ratifies and confirms any such extension, renewal,
change, sale, release, waiver, surrender, exchange, modification, amendment,
impairment, substitution, settlement, adjustment or compromise and that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
     (b) Each Guarantor hereby waives, to the fullest extent permitted by law:
     (1) notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of

-3-



--------------------------------------------------------------------------------



 



such Holders upon this Guaranty (it being understood that every Debt, liability
and obligation described in Section 2 hereof shall conclusively be presumed to
have been created, contracted or incurred in reliance upon the execution of this
Guaranty);
     (2) demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and
     (3) presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.
     The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.
     (c) The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantors:
     (1) the genuineness, validity, regularity or enforceability of the Notes,
the Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any other Person on or in respect of the Notes or under the Note
Purchase Agreement or any other agreement or the power or authority or the lack
of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or any other agreement or of any
other Guarantors to execute and deliver this Guaranty or any other agreement or
to perform any of its obligations hereunder or the existence or continuance of
the Company or any other Person as a legal entity; or
     (2) any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement; or
     (3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger,

-4-



--------------------------------------------------------------------------------



 



consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or
     (4) impossibility or illegality of performance on the part of the Company,
any other Guarantor or any other Person of its obligations under the Notes, the
Note Purchase Agreement, this Guaranty or any other agreements; or
     (5) in respect of the Company, any other Guarantors or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or
     (6) any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or
     (7) any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
     (8) the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
     (9) any failure or lack of diligence in collection or protection, failure
in presentment or demand for payment, protest, notice of protest, notice of
default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any Guarantor or any other Person to keep and perform
any obligation, covenant or agreement under the terms of the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement or failure to resort
for payment to the Company, any other Guarantor

-5-



--------------------------------------------------------------------------------



 



or to any other Person or to any other guaranty or to any property, security,
Liens or other rights or remedies; or
     (10) the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement or any other agreement, or the
sale, release, substitution or exchange of any security for the Notes; or
     (11) any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or
     (12) any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, premium, if any, or interest),
other than payment thereof in Federal or other immediately available funds, or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
     (13) any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
     (14) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement, at the place specified in and all in the
manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that

-6-



--------------------------------------------------------------------------------



 



notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company under the Notes or the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.
     (d) All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note whether with or without the consent of or
notice to the Guarantors under this Guaranty or to the Company.
     (e) To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, the Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be paid to the
Holders to be credited and applied to the amounts due or to become due with
respect to the Notes and all other amounts payable under the Note Purchase
Agreement and this Guaranty, whether matured or unmatured. Each Guarantor
acknowledges that it has received direct and indirect benefits from the
financing arrangements contemplated by the Note Purchase Agreement and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.
     (f) To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.
     (g) Each Guarantor agrees that to the extent the Company, any other
Guarantor or any other Person makes any payment on any Note, which payment or
any part thereof is subsequently invalidated, voided, declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors’ obligations
hereunder, as if said payment had not been made. The liability of the Guarantors
hereunder shall not be reduced or discharged, in whole or in part, by any
payment to any Holder from any source that is thereafter paid,

-7-



--------------------------------------------------------------------------------



 



returned or refunded in whole or in part by reason of the assertion of a claim
of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other Person.
     (h) No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.
     (i) The obligations of each Guarantor under this Guaranty rank pari passu
in right of payment with all other Debt of such Guarantor which is not secured
or which is not expressly subordinated in right of payment to any other Debt of
such Guarantor.
Section 5. Representations and Warranties of the Guarantors.
     Each Guarantor represents and warrants to each Holder that:
     (a) Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of such Guarantor
and its subsidiaries, taken as a whole, or (2) the ability of such Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect"). Such Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty and
to perform the provisions hereof.
     (b) This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (c) The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter document or by-law,
or any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms,

-8-



--------------------------------------------------------------------------------



 



conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor or any of its
subsidiaries or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the such Guarantor or any
of its subsidiaries.
     (d) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
     (e) Such Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due. Such Guarantor will not
be rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Guaranty. Such Guarantor does not intend to hinder,
delay or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.
Section 6. Guarantor Covenants.
     From and after the date of issuance of the Notes by the Company and
continuing so long as any amount remains unpaid thereon each Guarantor agrees to
comply with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of
the Note Purchase Agreement, insofar as such provisions apply to such Guarantor,
as if said Sections were set forth herein in full.
[Section 7. Payments Free and Clear of Taxes.]
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any
state of the United States or the District of Columbia, the following Section 7
shall be added to
the Guaranty]
     [All payments whatsoever under this Guaranty will be made by such Guarantor
in lawful currency of the United States of America (“U.S. Dollars") free and
clear of, and without liability or withholding or deduction for or on account
of, any present or future Taxes of whatever nature imposed or levied by or on
behalf of any jurisdiction other than the United States (or any political
subdivision or taxing authority of or in such jurisdiction) (hereinafter a
“Taxing Jurisdiction"), unless the withholding or deduction of such Tax is
compelled by law.
     If any deduction or withholding for any Tax of a Taxing Jurisdiction shall
at any time be required in respect of any amounts to be paid by a Guarantor
under this Guaranty, such Guarantor will pay to the relevant Taxing Jurisdiction
the full amount required to be withheld, deducted or otherwise paid before
penalties attach thereto or interest accrues thereon and pay to each Holder such
additional amounts as may be necessary in order that the net amounts paid to
such Holder pursuant to the terms of this Guaranty after such deduction,
withholding or payment

-9-



--------------------------------------------------------------------------------



 



(including without limitation any required deduction or withholding of Tax on or
with respect to such additional amount), shall be not less than the amounts then
due and payable to such Holder under the terms of this Guaranty before the
assessment of such Tax, provided that no payment of any additional amounts shall
be required to be made for or on account of:
     (a) any Tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including without limitation such Holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for such Guarantor, after the date of
the Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Guaranty or the Notes are made to, the Taxing Jurisdiction imposing the
relevant Tax;
     (b) any Tax that would not have been imposed but for the delay or failure
by such Holder (following a written request by such Guarantor) in the filing
with the relevant Taxing Jurisdiction of Forms (as defined below) that are
required to be filed by such Holder to avoid or reduce such Taxes and that in
the case of any of the foregoing would not result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such Holder, provided that such Holder shall be deemed to have
satisfied the requirements of this clause (b) upon the good faith completion and
submission of such Forms as may be specified in a written request of such
Guarantor no later than 60 days after receipt by such Holder of such written
request (accompanied by copies of such Forms and related instructions, if any,
all in the English language or with an English translation thereof); or
     (c) any combination of clauses (a) and (b) above;
and provided further that in no event shall such Guarantor be obligated to pay
such additional amounts (i) to any Holder not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the date of the Closing in excess of the amounts that such
Guarantor would be obligated to pay if such Holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty at the time in
effect between the United States of America or such other jurisdiction and the
relevant Taxing Jurisdiction or (ii) to any Holder registered in the name of a
nominee if under the law of the relevant Taxing Jurisdiction (or the current
regulatory interpretation of such law) securities held in the name of a nominee
do

-10-



--------------------------------------------------------------------------------



 



not qualify for an exemption from the relevant Tax and such Guarantor shall have
given timely notice of such law or interpretation to such Holder.
     By acceptance of any Note, each Holder agrees that it will from time to
time with reasonable promptness (x) duly complete and deliver to or as
reasonably directed by such Guarantor all such forms, certificates, documents
and returns provided to such Holder by such Guarantor (collectively, together
with instructions for completing the same, “Forms") required to be filed by or
on behalf of such Holder in order to avoid or reduce any such Tax pursuant to
the provisions of an applicable statute, regulation or administrative practice
of the relevant Taxing Jurisdiction or of a tax treaty between the United States
and such Taxing Jurisdiction and (y) provide such Guarantor with such
information with respect to such Holder as such Guarantor may reasonably request
in order to complete any such Forms, provided that nothing in this Section 7
shall require any Holder to provide information with respect to any such Form or
otherwise if in the opinion of such Holder such Form or disclosure of
information would involve the disclosure of tax return or other information that
is confidential or proprietary to such Holder, and provided further that each
such Holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such Holder to such Guarantor or mailed to the appropriate
taxing authority, whichever is applicable, within 60 days following a written
request of such Guarantor (which request shall be accompanied by copies of such
Form and English translations of any such Form not in the English language) and,
in the case of a transfer of any Note, at least 90 days prior to the relevant
interest payment date.
     On or before the date of the Closing such Guarantor will furnish you with
copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in a Taxing Jurisdiction pursuant to
clause (b) of the first paragraph of this Section 7, if any, and in connection
with the transfer of any Note such Guarantor will furnish the transferee of such
Note with copies of any Form and English translation then required.
     If any payment is made by such Guarantor to or for the account of the
Holder of any Note after deduction for or on account of any Taxes, and increased
payments are made by such Guarantor pursuant to this Section 7, then, if such
Holder at its sole discretion determines that it has received or been granted a
refund of such Taxes, such Holder shall, to the extent that it can do so without
prejudice to the retention of the amount of such refund, reimburse to such
Guarantor such amount as such Holder shall, in its sole discretion, determine to
be attributable to the relevant Taxes or deduction or withholding. Nothing
herein contained shall interfere with the right of any Holder to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Holder shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in clause
(b) above) oblige any Holder to disclose any information relating to its tax
affairs or any computations in respect thereof.
     Such Guarantor will furnish the Holders, promptly and in any event within
60 days after the date of any payment by such Guarantor of any Tax in respect of
any amounts paid under this Guaranty, the original tax receipt issued by the
relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be

-11-



--------------------------------------------------------------------------------



 



kept in the possession of such Guarantor, a duly certified copy of the original
tax receipt or any other reasonably satisfactory evidence of payment), together
with such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any Holder.
     If such Guarantor makes payment to or for the account of any Holder and
such Holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such Holder shall, as soon as practicable after receiving written request
from such Guarantor (which shall specify in reasonable detail and supply the
refund forms to be filed) use reasonable efforts to complete and deliver such
refund forms to or as directed by such Guarantor, subject, however, to the same
limitations with respect to Forms as are set forth above.
     The obligations of such Guarantor under this Section 7 shall survive the
payment or transfer of any Note and the provisions of this Section 7 shall also
apply to successive transferees of the Notes.]
Section 8. Governing Law.
     (a) This Guaranty shall be governed by and construed in accordance with the
laws of the State of New York applicable therein.
     (b) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
solely to this Guaranty or the Notes. To the fullest extent permitted by
applicable law, such Guarantor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
     (c) Each Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.
     (d) Each Guarantor consents to process being served in any suit, action or
proceeding solely by mailing a copy thereof by registered or certified or
priority mail, postage prepaid, return receipt requested, or delivering a copy
thereof in the manner for delivery of notices specified in Section 11, to
____________, as its agent for the purpose of accepting service of any process
in the United States. Such Guarantor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be

-12-



--------------------------------------------------------------------------------



 



conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
     (e) Nothing in this Section 8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against such Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
     (f) Each Guarantor hereby irrevocably appoints ____________ to receive for
it, and on its behalf, service of process in the United States.
     (g) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Guaranty, the Notes or any other document executed in
connection herewith or therewith.
[Section 9. Judgments.]
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any
state of the United States or the District of Columbia, the following Section 9
shall be added to
the Guaranty]
     [Any payment on account of an amount that is payable hereunder or in U.S.
Dollars which is made to or for the account of any Holder in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of such Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guaranty
only to the extent of the amount of U.S. Dollars which such Holder could
purchase in the foreign exchange markets in London, England, with the amount of
such other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of U.S. Dollars that could be so
purchased is less than the amount of U.S. Dollars originally due to such Holder,
such Guarantor agrees to the fullest extent permitted by law, to indemnify and
save harmless such Holder from and against all loss or damage arising out of or
as a result of such deficiency. This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Guaranty, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by such Holder from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under the Notes or under any judgment or order. As used
herein the term “London Banking Day” shall mean any day other than Saturday or
Sunday or a day on which commercial banks are required or authorized by law to
be closed in London, England.]
Section 10. Amendments, Waivers and Consents.
     (a) This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders.

-13-



--------------------------------------------------------------------------------



 



     (b) The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof. The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.
     (c) The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
     (d) Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.
     (e) Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
Section 11. Notices; English Language.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telefacsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by a recognized overnight delivery service (with
charges prepaid). Any such notice must be sent:
     (1) if to an Initial Note Purchaser or such Initial Note Purchaser’s
nominee, to such Initial Note Purchaser or such Initial Note Purchaser’s nominee
at the address specified for such communications in Schedule A to the Note
Purchase Agreement, or at such other address as such Initial Note Purchaser or
such Initial Note Purchaser’s nominee shall have specified to any Guarantor or
the Company in writing,

-14-



--------------------------------------------------------------------------------



 



     (2) if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or
     (3) if to any Guarantor, to such Guarantor c/o the Company at its address
set forth at the beginning of the Note Purchase Agreement to the attention of
______________, or at such other address as such Guarantor shall have specified
to the Holders in writing.
Notices under this Section 11 will be deemed given only when actually received.
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any
state of the United States or the District of Columbia, the following paragraphs
shall be added to
Section 11 of the Guaranty]
     [Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty shall be in English or
accompanied by an English translation thereof.]
     [This Guaranty has been prepared and signed in English and the parties
hereto agree that the English version hereof and thereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in ____________ or any other jurisdiction in respect hereof or
thereof.]

Section 12. Miscellaneous.

     (a) No remedy herein conferred upon or reserved to any Holder is intended
to be exclusive of any other available remedy or remedies, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty now or hereafter existing at law or in equity. No
delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under the
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.
     (b) The Guarantors will pay all sums becoming due under this Guaranty by
the method and at the address specified in the Note Purchase Agreement, or by
such other method or at such other address as any Holder shall have from time to
time specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
     (c) Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition

-15-



--------------------------------------------------------------------------------



 



or unenforceability in any jurisdiction shall (to the full extent permitted by
law) not invalidate or render unenforceable such provision in any other
jurisdiction.
     (d) If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
     (e) This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
     (f) This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Section 13. Indemnity.
     To the fullest extent of applicable law, each Guarantor shall indemnify and
save each Holder harmless from and against any losses which may arise by virtue
of any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of them in
accordance with its terms (all of the foregoing collectively, an “Indemnifiable
Circumstance”). For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would have been payable by
the Company but for the existence of an Indemnifiable Circumstance, net of any
withholding or deduction of or on account of any Relevant Tax in accordance with
Section 7 hereof; provided, however, that the extent of the Guarantor’s
aggregate liability under this Section 13 shall not at any time exceed the
amount (but for any Indemnifiable Circumstance) otherwise guaranteed pursuant to
Section 2.
[Intentionally Blank]

-16-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned has caused this Guaranty to be duly
executed by an authorized representative as of this ___ day of _______________.

            [Guarantor]
      By:           Name:           Title:           [Guarantor]
      By:           Name:           Title:      

-17-



--------------------------------------------------------------------------------



 



         

            Accepted and Agreed:

Sensient Technologies Corporation
      By:           Name:           Title:      

-18-



--------------------------------------------------------------------------------



 



         

Guaranty Supplement
To the Holders of the Notes (as hereinafter
      defined) of Sensient Technologies
      Corporation (the “Company”)
Ladies and Gentlemen:
     Whereas, in order to refinance certain debt and for general corporate
purposes, the Company issued (a) $25,000,000 aggregate principal amount of its
3.77% Senior Notes, Series A, due November 28, 2016 (the “Series A Notes”), (b)
$25,000,000 aggregate principal amount of its 4.14% Senior Notes, Series B, due
November 28, 2017 (the “Series B Notes”), and (c) $25,000,000 aggregate
principal amount of its 4.47% Senior Notes, Series C, due November 28, 2018 (the
“Series C Notes”, and together with the Series B Notes and the Series A Notes,
the “Notes,”) pursuant to that certain Note Purchase Agreement dated as of
March 22, 2011 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”).
     Whereas, as pursuant to the terms of the Note Purchase Agreement, certain
subsidiaries of the Company may enter into a Guaranty Agreement as security for
the Notes (the “Guaranty”).
     Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has
agreed to cause the undersigned, ______________, a ______________ organized
under the laws of _______________ (the “Additional Guarantor”), to join in the
Guaranty. In accordance with the requirements of the Guaranty, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty for the obligations of
the Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.
     The undersigned is the duly elected ______________ of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty
and by such execution the Additional Guarantor shall be deemed to have made in
favor of the Holders the representations and warranties set forth in Section 5
of the Guaranty.
     Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to
be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty are hereby ratified, confirmed and approved in all
respects.

 



--------------------------------------------------------------------------------



 



     Any and all notices, requests, certificates and other instruments
(including the Notes) may refer to the Guaranty without making specific
reference to this Guaranty Supplement, but nevertheless all such references
shall be deemed to include this Guaranty Supplement unless the context shall
otherwise require.
     Dated: _________________, ____.

            [Name of Additional Guarantor]
      By           Its           

-2-



--------------------------------------------------------------------------------



 



         

Form of Opinion of Special Counsel for the Company
[Form assumes no Guaranty will be delivered at Closing]
November __, 2011
To each of the Addressees
listed on Schedule I hereto
Sensient Technologies Corporation
Dear Sirs:
     We have acted as special counsel to Sensient Technologies Corporation, a
Wisconsin corporation (the “Company”), in connection with (a) the negotiation,
execution and delivery today of the Note Purchase Agreement, dated as of
March 22, 2011 (the “Note Purchase Agreement”), entered into by the Company with
each of the purchasers named in Schedule A thereto and (b) the Notes purchased
by you today pursuant thereto (the “Notes,” and together with the Note Purchase
Agreement, the “Documents”).
     The opinions expressed below are furnished to you at the request of the
Company pursuant to Section 4.4(a)(i) of the Note Purchase Agreement.
Capitalized terms used herein without definition have the respective meanings
set forth in Schedule B to the Note Purchase Agreement. As used herein, the term
“Material Adverse Effect” means a material adverse effect on the business,
operations, property or condition (financial or otherwise) of the Company.
     In arriving at the opinions expressed below:
     (a) we have examined and relied on the originals, or copies certified or
otherwise identified to our satisfaction, of the Documents;
     (b) we have examined and relied on such corporate documents and records of
the Company and such other instruments and certificates of public officials,
officers and representatives of the Company and other Persons as we have deemed
necessary or appropriate for the purposes of this opinion;
     (c) we have examined and relied as to factual matters upon, and have
assumed the accuracy of, the representations and warranties contained in or made
pursuant to the Documents; and
     (d) we have made such investigations of law as we have deemed appropriate
as a basis for this opinion.
     In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us as originals, (b) the genuineness of all
signatures on all documents that we examined, (c) the
Exhibit 4.4(a)(i)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



conformity to authentic originals of documents submitted to us as certified,
conformed or photostatic copies, (d) the due incorporation or formation and
valid existence of each party to the Documents, (e) the corporate or other power
and authority of each party to the Documents to enter into and perform its
obligations under the Documents, and (f) the due authorization, execution and
delivery of each of the Documents by each party thereto.
     Based upon and subject to the foregoing and the qualifications hereinafter
set forth, we are of the following opinion:
     1. Each of the Documents constitutes the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.
     2. No consent or authorization of, or approval by, notice to, filing with
or other act by or in respect of any United States federal or New York State
governmental authority is required under United States federal or New York State
law to be obtained or made on or prior to the date hereof by the Company in
connection with its execution and delivery of, or performance of its obligations
under, the Documents or in connection with the validity or enforceability
against it of the Documents, except for (i) the filing of a Current Report on
Form 8-K with respect to the Note Purchase Agreement with the Securities and
Exchange Commission, (ii) any such consents, approvals, authorizations,
registrations, filings or declarations that have been obtained or made and
remain in effect and (iii) those consents, authorizations, filings and other
acts that, individually or in the aggregate, if not made, obtained or done would
not to our knowledge have a Material Adverse Effect.
     3. The execution and delivery by the Company of the Documents, and the
performance by the Company of its obligations thereunder, will not violate any
existing United States federal or New York law, rule or regulation known by us
to be applicable to the Company.
     4. The registration of the Notes under the Securities Act of 1933, as
amended, is not required for the offer, issuance, sale and delivery of the Notes
by the Company in the manner contemplated by the Note Purchase Agreement. We
express no opinion as to when and under what circumstances the Notes may
otherwise be resold. No qualification of an indenture in respect of the Notes
under the Trust Indenture Act of 1939, as amended, is required in connection
with such offer, issuance, sale and delivery.
     Our opinion set forth above is subject to the effects of (a) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights or
remedies generally, (b) general equitable principles (whether considered in a
proceeding in equity or at law), (c) an implied covenant of good faith,
reasonableness and fair dealing and standards of materiality and (d) limitations
on the validity or enforceability of indemnification, contribution or
exculpation under applicable law (including court decisions) or public policy.
In addition, applicable laws and interpretations may affect the validity or
enforceability of certain provisions of the Documents, but such limitations do
not, in our opinion, make the remedies provided for therein inadequate for the
practical realization of the principal benefits intended to be provided thereby
(subject to the other qualifications expressed herein).
E-4.4(a)(i)-2

 



--------------------------------------------------------------------------------



 



     Without limiting the foregoing, we express no opinion as to the validity,
binding effect or enforceability of (i) any provision of any Document that
purports to waive, release or vary any statutory right, (ii) any provision of
any Document that purports to grant a right to collect any post-judgment
interest or a penalty or forfeiture or (iii) the waiver of inconvenient forum or
improper venue set forth in Section 22.8(a) of the Note Purchase Agreement. In
addition, the enforceability of any provision in any Document to the effect that
(i) the terms thereof may not be waived or modified except in writing or
(ii) certain determinations made by one party shall have conclusive effect, may
be limited in certain circumstances.
     We express no opinion as to the laws of any jurisdiction other than the
laws of the State of New York and the federal laws of the United States of
America, in each case that in our experience are generally applicable to
transactions of this type. In particular (and without limiting the generality of
the foregoing) we express no opinion as to (a) the laws of any country (other
than the federal laws of the United States of America), (b) the effect of such
laws (whether limiting, prohibitive or otherwise) on any of the rights or
obligations of any holder of Notes or (c) whether the choice of the law of the
State of New York as the governing law in any Document would be given effect by
any court or governmental authority other than a New York State court. We have
assumed, with your permission, that the execution and delivery of each of the
Documents by each of the parties thereto and the performance of their respective
obligations thereunder will not be illegal or unenforceable or violate any
fundamental public policy under, and that no such party has entered therein with
the intent to avoiding or a view to violating, applicable law (other than the
laws of the State of New York and the federal laws of the United States of
America). In giving the foregoing opinion, we express no opinion as to the
effect (if any) of any law of any jurisdiction (except the State of New York) in
which any holder of any Notes is located which limits the rate of interest that
such holder may charge or collect.
     The opinions expressed herein are solely for your benefit and, without our
prior consent, neither our opinion nor this opinion letter may be disclosed
publicly to or relied upon by any other person, except that any holder of a Note
(a) may show this opinion letter to a prospective transferee, and provide a copy
of this opinion letter to a transferee, of a Note transferred in accordance with
the Note Purchase Agreement and (b) may show a copy of this opinion letter to
any governmental authority pursuant to requirements of applicable law or
regulations or the United States National Association of Insurance Commissioners
or any rating agency reviewing the investment holdings of such holder.
     This opinion letter is limited to, and no opinion is implied or may be
inferred beyond, the matters expressly stated herein. The opinions expressed
herein are rendered only as of the date hereof, and we assume no responsibility
to advise you of facts, circumstances, changes in law, or other events or
developments that hereafter may occur or be brought to our attention and that
may alter, affect or modify the opinions expressed herein.
Very truly yours,
E-4.4(a)(i)-3

 



--------------------------------------------------------------------------------



 



Form of Opinion of General Counsel for the Company
[Form assumes no Guaranty will be delivered at Closing]
November __, 2011
To each of the Addressees
listed on Schedule I hereto
Sensient Technologies Corporation
Dear Sirs:
     I am Senior Vice President, General Counsel and Secretary of Sensient
Technologies Corporation, a Wisconsin corporation (the “Company”), and I am
furnishing this opinion to you pursuant to Section 4.4(a)(ii) of the Note
Purchase Agreement, dated as of March 22, 2011 (the “Note Purchase Agreement”),
entered into by the Company with each of the purchasers named in Schedule A
thereto. Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein.
     In arriving at the opinions expressed below, I have examined and relied on
the following (including, but not limited to, the representations and warranties
as to factual matters contained therein):

  1.   originals, or copies certified or otherwise identified to my
satisfaction, of the Note Purchase Agreement and the Notes purchased by you
today pursuant thereto (collectively, the “Documents”);     2.   such corporate
documents and records of the Company and such other instruments and certificates
of public officials, officers and representatives of the Company and other
Persons as I have deemed necessary or appropriate for the purposes of this
opinion; and

     I have made such investigations of law as I have deemed appropriate as a
basis for this opinion.
     In rendering the opinions expressed below, I have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to me as originals, (b) the genuineness of all
signatures (other than the signatures of officers of the Company) on all
documents that I examined and (c) the conformity to authentic originals of
documents submitted to us as certified, conformed or photostatic copies.
     Based upon and subject to the foregoing and the qualifications hereinafter
set forth, I am of the opinion that:

1.   The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Wisconsin and has the corporate power and
authority to own and operate its

Exhibit 4.4(a)(ii)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



    respective property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged. The Company is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, operations, property or condition (financial or
otherwise) of the Company.

2.   The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Documents and to issue and deliver the Notes.
The execution, delivery and performance by the Company of the Documents and the
consummation of the transactions set forth therein have been duly authorized and
approved by all necessary corporate action of the Company.

3.   The Documents have been duly executed and delivered on behalf of the
Company.

4.   No consent or authorization of, or approval by, notice to, filing with or
other act by or in respect of any United States federal or Wisconsin
governmental authority is required under United States federal or Wisconsin law
to be obtained or made on or prior to the date hereof by the Company in
connection with its execution and delivery of, or performance of its obligations
under, the Documents or in connection with the validity or enforceability
against it of the Documents, except for (i) the filing of a Current Report on
Form 8-K with respect to the Note Purchase Agreements with the Securities and
Exchange Commission, (ii) any such consents, approvals, authorizations,
registrations, filings or declarations that have been obtained or made and
remain in effect and (iii) those consents, authorizations, filings and other
acts that, individually or in the aggregate, if not made, obtained or done would
not to my knowledge have a material adverse effect on the business, operations,
property or condition (financial or otherwise) of the Company.

5.   The execution and delivery by the Company of the Documents, the issue and
sale of the Notes, and the performance by the Company of its obligations under
the Documents, all as provided therein, (x) will not violate (i) the articles of
incorporation or bylaws of the Company, (ii) any existing judgment, order or
decree known to me of any arbitrator, court or other governmental authority
binding upon the Company or to which the Company is subject, (iii) any existing
law, rule or regulation of the United States or the State of Wisconsin
applicable to the Company or (iv) any material agreement known to me and binding
upon the Company, and (y) will not result in, or require, the creation or
imposition of any Lien on any of the properties or revenues of the Company.
Neither the issuance of the Notes, nor the intended use of the proceeds of the
Notes (as set forth in Section 5.14 of the Note Purchase Agreement), will
violate Regulations T, U or X of the Federal Reserve Board.

6.   To my knowledge, there are no pending or overtly threatened actions or
proceedings against the Company before any court, governmental agency or other
regulatory authority or arbitrator which purport to affect the legality,
validity, binding effect or enforceability of the Documents or which could
reasonably be expected to have a Material Adverse Effect on the financial
condition or operations of the Company.

E-4.4(a)(ii)-2

 



--------------------------------------------------------------------------------



 



7.   None of the Company, any Person controlling the Company, or any Subsidiary
of the Company is an “Investment Company” within the meaning of the Investment
Company Act of 1940.

8.   The rates of interest provided in the Documents do not violate any law,
rule or regulation of the State of Wisconsin relating to interest or usury.

          I am admitted to the bar in the State of Wisconsin. I express no
opinion as to the laws of any jurisdiction other than the State of Wisconsin and
the laws of the United States of America, currently in effect, in each case that
in my experience are generally applicable to transactions of this type. Insofar
as my foregoing opinions depend on matters governed by the laws of any other
jurisdiction, I have assumed, with your permission and without investigation,
that the laws of such other jurisdiction are the same as those of the State of
Wisconsin. This opinion speaks only as of the date hereof and I assume no
responsibility to update my opinion due to any change in fact or law.
          The opinions expressed herein are solely for your benefit and, without
my prior consent, neither my opinion nor this opinion letter may be disclosed
publicly to or relied upon by any other person, except that any holder of a Note
(a) may show this opinion letter to a prospective transferee, and provide a copy
of this opinion letter to a transferee, of a Note transferred in accordance with
the Note Purchase Agreement and (b) may show a copy of this opinion letter to
any governmental authority pursuant to requirements of applicable law or
regulations or the United States National Association of Insurance Commissioners
or any rating agency reviewing the investment holdings of such holder.
Very truly yours,
E-4.4(a)(ii)-3

 



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel for the Purchasers
(Delivered to Purchasers only)
Exhibit 4.4(b)
(to Note Purchase Agreement)

 